Exhibit 10.1

 

 

 

$210,000,000

CREDIT AGREEMENT

among

STANDARD PACIFIC CORP.,

a Delaware corporation,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

with

J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS, INC.,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of February 28, 2011

 

 

 

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page    TABLE OF CONTENTS   

SECTION 1.

       DEFINITIONS      1   

  1.1

   Defined Terms      1   

  1.2

   Other Definitional Provisions      18   

SECTION 2.

       AMOUNT AND TERMS OF Commitments      19   

  2.1

   Commitments      19   

  2.2

   Procedure for Revolving Loan Borrowing      19   

  2.3

   Swingline Commitment      19   

  2.4

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      20   

  2.5

   Commitment Fees, Etc      21   

  2.6

   Termination or Reduction of Commitment      21   

  2.7

   Optional Prepayments      22   

  2.8

   Mandatory Prepayments      22   

  2.9

   Conversion and Continuation Options      22   

  2.10

   Limitations on Eurodollar Tranches      23   

  2.11

   Interest Rates and Payment Dates      23   

  2.12

   Computation of Interest and Fees      23   

  2.13

   Inability to Determine Interest Rate      24   

  2.14

   Pro Rata Treatment and Payments      24   

  2.15

   Requirements of Law      25   

  2.16

   Taxes      26   

  2.17

   Indemnity      28   

  2.18

   Change of Lending Office      28   

  2.19

   Replacement of Lenders      29   

  2.20

   Defaulting Lenders      29   

  2.21

   Increase in Commitments      31   

SECTION 3.

       LETTERS OF CREDIT      32   

  3.1

   L/C Commitment      32   

  3.2

   Procedure for Issuance of Letter of Credit      32   

  3.3

   Fees and Other Charges      32   

  3.4

   L/C Participations      33   

  3.5

   Reimbursement Obligation of Borrower      34   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page   

  3.6

   Obligations Absolute      34   

  3.7

   Letter of Credit Payments      34   

  3.8

   Applications      34   

SECTION 4.

       REPRESENTATIONS AND WARRANTIES      35   

  4.1

   Incorporation, Qualification, Powers, and Capital Stock      35   

  4.2

   Execution, Delivery, and Performance of Loan Documents      35   

  4.3

   Compliance with Laws and Other Requirements      36   

  4.4

   Entities Owned      36   

  4.5

   Financial Statements      37   

  4.6

   No Material Adverse Change      37   

  4.7

   Tax Liability      38   

  4.8

   Litigation      38   

  4.9

   Pension Plan      38   

  4.10

   Regulations U and X; Investment Company Act      38   

  4.11

   No Default      38   

  4.12

   Environmental Compliance      38   

  4.13

   Solvent      39   

  4.14

   Senior Debt      39   

SECTION 5.

       CONDITIONS PRECEDENT      39   

  5.1

   Conditions to Initial Extension of Credit      39   

  5.2

   Conditions to Each Extension of Credit      41   

SECTION 6.

       AFFIRMATIVE COVENANTS      41   

  6.1

   Reporting Requirements      41   

  6.2

   Payment of Taxes and Other Potential Liens      43   

  6.3

   Preservation of Existence      43   

  6.4

   Maintenance of Properties      43   

  6.5

   Maintenance of Insurance      44   

  6.6

   Books and Records      44   

  6.7

   Inspection Rights      44   

  6.8

   Compliance with Laws and Other Requirements      44   

  6.9

   Guaranties      44   

  6.10

   Use of Proceeds      45   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page   

SECTION 7.

       NEGATIVE COVENANTS      45   

  7.1

   Mergers      45   

  7.2

   Liens      45   

  7.3

   Prepayment of Indebtedness      47   

  7.4

   Change in Nature of Business      47   

  7.5

   Pension Plan      47   

  7.6

   Dividends and Subordinated Debt      48   

  7.7

   Disposition of Properties      48   

  7.8

   Limitation on Investments      49   

  7.9

   Transactions with Affiliates      49   

  7.10

   Consolidated Tangible Net Worth      50   

  7.11

   Liquidity and Consolidated Interest Expense      50   

  7.12

   Leverage Ratio      50   

  7.13

   Land Not Under Development to Consolidated Tangible Net Worth Ratio      51
  

SECTION 8.

       EVENTS OF DEFAULT      51   

SECTION 9.

       Administrative Agent      54   

  9.1

   Appointment      54   

  9.2

   Delegation of Duties      54   

  9.3

   Exculpatory Provisions      54   

  9.4

   Reliance by Administrative Agent      54   

  9.5

   Notice of Default      55   

  9.6

   Non-Reliance on Administrative Agent and Other Lenders      55   

  9.7

   Indemnification      55   

  9.8

   Administrative Agent in Its Individual Capacity      56   

  9.9

   Successor Administrative Agent      56   

SECTION 10.

       MISCELLANEOUS      57   

  10.1

   Amendments and Waivers      57   

  10.2

   Notices      57   

  10.3

   No Waiver; Cumulative Remedies      58   

  10.4

   Survival of Representations and Warranties      58   

  10.5

   Payment of Expenses and Taxes      58   

  10.6

   Successors and Assigns; Participations and Assignments      59   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page   

  10.7

   Adjustments; Set-off      61   

  10.8

   Counterparts      61   

  10.9

   Severability      62   

  10.10

   Integration      62   

  10.11

   Governing Law      62   

  10.12

   Submission to Jurisdiction; Waivers      62   

  10.13

   Acknowledgements      63   

  10.14

   Releases of Guarantee Obligations      63   

  10.15

   Confidentiality      63   

  10.16

   WAIVERS OF JURY TRIAL      63   

  10.17

   PATRIOT Act      64   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1     Commitments

4.4     Subsidiaries and Guarantors

EXHIBITS:

 

A     Form of Guarantee Agreement

B     Form of Compliance Certificate

C     Form of Assignment and Acceptance

D     Form of Exemption Certificate

E     Form of New Lender Supplement

F-1     Form of Legal Opinion of Snell & Wilmer L.L.P.

F-2     Form of Legal Opinion of Smith, Gambrell & Russell, LLP

G     Form of Borrowing Base Certificate

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of February 28, 2011, among
STANDARD PACIFIC CORP., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms.

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate for a one month Interest Period beginning on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%,. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Additional Lien Limit”: as defined in Section 7.2(p).

“Adjusted Consolidated Tangible Net Worth”: at any date, the consolidated
stockholders equity of Borrower and its Subsidiaries determined in accordance
with GAAP, less intangible assets, less minority interests in Consolidated
Homebuilding Joint Ventures, less investments in Excluded Subsidiaries in excess
of 45% of Consolidated Tangible Net Worth, all determined as of such date.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
successors and assigns, as Administrative Agent for the Lenders under this
Agreement and the other Loan Documents.

“Affiliate”: any Person (a) which directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
another Person, or (b) which directly, or indirectly through one or more
intermediaries, owns beneficially or of record twenty percent (20%) or more of
the Voting Stock of such other Person. The term “control” means the possession,
directly or indirectly, of the power to cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
partnership interests, by contract, family relationship, or otherwise. With
respect to the Loan Parties, the term “Affiliate” shall not include (i) MP CA
Homes LLC or any direct or indirect parent entity of MP CA Homes LLC (any such
entity, a “MP Excluded Entity”) and (ii) taking into account such exclusion of
MP Excluded Entities as Affiliates of the Loan Parties, any Affiliate of a MP
Excluded Entity that would not otherwise be deemed to be an Affiliate of a Loan
Party.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the amount of such Lender’s Commitments then in
effect or, if the Commitments have been terminated, the amount of such Lender’s
Revolving Percentage of the Outstanding Amount.

 

1



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     2.75 %      3.75 % 

“Application”: an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit C.

“Assignor”: as defined in Section 10.6(c).

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Percentage of the Outstanding Amount; provided, that in
calculating any Lender’s Revolving Percentage of the Outstanding Amount for the
purpose of determining such Lender’s Available Commitment pursuant to
Section 2.5(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Base”: as of any date, an amount calculated as follows:

(a) 100% of the amount of Escrow Proceeds Receivable; plus

(b) 80% of the book value of Units Under Contract; plus

(c) 80% of the book value of Units Under Construction; plus

(d) subject to the limitations set forth below, 80% of the book value of
Speculative Units (other than Model Units); plus

(e) subject to the limitations set forth below, 80% of the book value of Model
Units; plus

(f) 65% of the book value of Finished Lots; plus

(g) 65% of the book value of Land Under Development; plus

 

2



--------------------------------------------------------------------------------

(h) subject to the limitation set forth below, 50% of the book value of Entitled
Land that is not included in the Borrowing Base above.

Notwithstanding the foregoing:

(i) the advance rate for Speculative Units (other than Model Units) shall
decrease to (A) 75% for any Unit that has been a Speculative Unit for more than
180 days, but less than 360 days and (B) 25% for any Unit that has been a
Speculative Unit for 360 days or more;

(ii) Units that have been Speculative Units (other than Model Units) for more
than 180 days shall not exceed $50,000,000 of the Borrowing Base;

(iii) the advance rate for Model Units shall decrease to 0% for any Unit that
has been a Model Unit for more than 180 days following the sale of the last
production Unit in the applicable project relating to such Model Unit; and

(iv) the Borrowing Base shall not include any amount under clause (h) above to
the extent that such amount exceeds 20% of the total Borrowing Base.

“Borrowing Base Availability”: as of any date, the lesser of (a) the Commitments
and (b) (i) the Borrowing Base calculated in the most recently delivered
Borrowing Base Certificate plus (ii) the Overadvance Amount minus (iii) the
Borrowing Base Debt on such date.

“Borrowing Base Certificate”: a certificate signed by a Responsible Officer of
Borrower, substantially in the form of Exhibit G.

“Borrowing Base Debt”: as of any date, the Consolidated Debt minus
(a) Unrestricted Cash in excess of $5,000,000 minus (b) Subordinated Debt minus
(c) any Consolidated Debt that is (i) Non-Recourse Indebtedness to Borrower and
its Subsidiaries (other than the Excluded Subsidiaries) or (ii) secured by real
property (but including the amount by which such Consolidated Debt exceeds the
book value of such real property).

“Borrowing Date”: any Business Day specified by Borrower as a date on which
Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capitalized Lease Obligations”: any obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP.

“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of a Person, including any preferred stock, but excluding any
debt securities convertible into such equity.

 

3



--------------------------------------------------------------------------------

“Change of Control”: the occurrence of any of the following events:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) other than MP CA Homes LLC or its Affiliates is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause such person or group shall be
deemed to have “beneficial ownership” of all shares that any such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of Borrower;

(2) the merger or consolidation of Borrower with or into another Person or the
merger of another Person with or into Borrower, or the sale of all or
substantially all the assets of Borrower to another Person, other than any such
sale to one or more Loan Parties, and in the case of any such merger or
consolidation, the securities of Borrower that are outstanding immediately prior
to such transaction and which represent 100% of the aggregate voting power of
the Voting Stock of Borrower are changed into or exchanged for cash, securities
or property, unless pursuant to such transaction such securities are changed
into or exchanged for, in addition to any other consideration, securities of the
surviving corporation, or a parent corporation that owns all of the Capital
Stock of such surviving corporation, that represent immediately after such
transaction, at least a majority of the aggregate voting power of the Voting
Stock of the surviving corporation or such parent corporation, as the case may
be; or

(3) a “Change of Control” occurs under any of Borrower’s outstanding senior
public note indebtedness or any other notes issued by Borrower under an
indenture or comparable documents to indentures used in jurisdictions outside of
the United States.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is February 28, 2011.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
original amount of the Total Commitment is $210,000,000.

“Commitment Fee Rate”: three-quarters of one percent (0.75%).

“Commitment Period”: the period from and including the Closing Date to the
Revolving Facility Termination Date.

“Competitor”: as of any date, any Person that (a) is listed on the most recent
Builder 100 list published by Builder magazine, ranked by revenues or closings
(or if such list is no longer published, identified in such other published list
or through such other means as is mutually agreed by Administrative Agent and
Borrower) or (b) is an Affiliate of a person described in the preceding clause
(a).

“Completed Unit”: a Unit as to which either (or both) of the following has
occurred: (a) a notice of completion has been filed or recorded in the
appropriate real estate records; or (b) all necessary or construction has been
completed in order to obtain a certificate of occupancy (whether or not such
certificate of occupancy has actually been obtained).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

4



--------------------------------------------------------------------------------

“Consolidated Debt”: at any date, without duplication (a) all funded debt of
Borrower and its Subsidiaries determined on a consolidated basis; plus (b) all
funded debt with recourse to any limited or general partnership in which
Borrower or a Subsidiary is a general partner; plus (c) the sum of (i) all
reimbursement obligations with respect to drawn Financial Letters of Credit and
drawn Performance Letters of Credit and (ii) the maximum amount available to be
drawn under all undrawn Financial Letters of Credit, in each case issued for the
account of, or guaranteed by, Borrower or any if its Subsidiaries; plus (d) all
guarantees or other funded obligations of Borrower or a Subsidiary of funded
debt of third parties; provided, however, that in the case of any Contingent
Guarantee, only amounts called at the time of determination will be included in
the calculation of Consolidated Debt; plus (e) all Hedging Obligations of
Borrower and its Subsidiaries; and plus (f) Contingent Guarantees that have been
called. “Consolidated Debt” excludes obligations of Excluded Subsidiaries that
are not guaranteed by any Loan Party, other than pursuant to a Contingent
Guarantee that has been called.

“Consolidated EBITDA”: for any period, (a) the Consolidated Net Income of
Borrower and its Subsidiaries (excluding net income from Excluded Subsidiaries),
plus (b) cash distributions of income from unconsolidated Homebuilding Joint
Ventures and Consolidated Homebuilding Non-Guarantor Entities, and plus (c) to
the extent deducted from revenues in determining Consolidated Net Income of
Borrower and its Subsidiaries (excluding net income from Excluded Subsidiaries),
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) non-cash (including
impairment) charges, (vi) extraordinary losses, and (vii) loss (gain) on early
extinguishment of indebtedness, minus (d) to the extent added to revenues in
determining Consolidated Net Income, non cash gains and extraordinary gains, and
minus (e) income (loss) from unconsolidated Homebuilding Joint Ventures and
income (loss) from financial services Subsidiaries.

“Consolidated Homebuilding Joint Venture”: any Homebuilding Joint Venture that
is a consolidated Person on Borrower’s financial statements in accordance with
GAAP.

“Consolidated Homebuilding Non-Guarantor Entity”: any Person that (a) is a
wholly owned Subsidiary of Borrower or a Guarantor, (b) was formed for and is
engaged in homebuilding operations and (c) has no indebtedness that is
guaranteed by a Loan Party.

“Consolidated Interest Expense”: for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
(excluding interest of a Loan Party to another Loan Party and interest paid by
any Excluded Subsidiaries and all payments made with respect to the early
termination of Hedging Obligations associated with the Borrower’s Term Loan B
Facility) incurred, whether such interest was expensed or capitalized, paid,
accrued, or scheduled to be paid or accrued by any of the Loan Parties during
such period, including (a) the interest portion of all deferred payment
obligations, and (b) all commissions, discounts, and other fees and charges
(excluding premiums) owed with respect to bankers’ acceptances and letter of
credit financings (including, without limitation, letter of credit fees) and
interest swap and Hedging Obligations, in each case to the extent attributable
to such period.

“Consolidated Net Income”: for any period, the net income (or loss) of Borrower
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Tangible Net Worth”: at any date, the consolidated stockholders
equity of Borrower and its Subsidiaries determined in accordance with GAAP, less
intangible assets, all determined as of such date.

“Consolidated Total Assets”: at any date, for Borrower and its Subsidiaries
determined on a consolidated basis, all assets determined in accordance with
GAAP.

 

5



--------------------------------------------------------------------------------

“Contingent Guarantee”: as to any Person, any reimbursement, counter-indemnity,
guarantee (other than a direct guarantee of funded debt), indemnity, or similar
obligation or other agreement given to induce the creation of a separate
obligation by another Person that guarantees or in effect guarantees, directly
or indirectly, working capital, equity capital, net worth, or solvency of the
primary obligor or property, performance, Profit and Participation Agreements,
completion or loan to value.

“Default”: any event or circumstance that, with the giving of notice or passage
of time, or both, would become an Event of Default.

“Defaulting Lender”: any Lender, as determined by Administrative Agent in its
reasonable discretion (or by the Required Lenders in their reasonable discretion
in the event that the Lender in question is also Administrative Agent), that has
(a) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder; (b) notified Borrower, Administrative
Agent, the Issuing Lenders, the Swingline Lender or any Lender in writing that
it does not intend to comply with any funding obligations under this Agreement
or has made a public statement to the effect that it does not intend to comply
with its funding obligations under this Agreement or under other agreements
generally in which it commits to extend credit; (c) failed, within three
(3) Business Days after request by Administrative Agent (or Required Lenders) to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective loans and participations in then-outstanding
Letters of Credit and Swingline Loans; (d) otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute; or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Eligible Assignee”: (a) a Lender; (b) a Lender Affiliate; (c) an Eligible
Institution approved by (i) Administrative Agent, and (ii) unless an Event of
Default has occurred and is continuing, Borrower (each such approval not to be
unreasonably withheld or delayed); or (d) any other Person (other than a natural
Person) approved by (i) Administrative Agent, and (ii) unless an Event of
Default has occurred and is continuing, Borrower (each such approval to be in
their sole discretion); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or Borrower’s Affiliates (including, for
purposes of this definition, each MP Excluded Entity).

“Eligible Institution”: a commercial bank or other financial institution that
has (or, in the case of a bank or financial institution that is a Subsidiary,
such bank’s or financial institution’s parent has) (a) a rating of its senior
debt obligations of not less than Baa1 by Moody’s or BBB+ by S&P, and (b) total
assets in excess of $10,000,000,000.

“Entitled Land”: Qualified Real Property Inventory comprised of land where all
requisite zoning requirements and land use requirements have been satisfied, and
all requisite approvals have been obtained from all applicable governmental
authorities (other than approvals which are simply ministerial and
non-discretionary in nature or otherwise not material) in order to develop the
land as a residential housing project and construct Units thereon.

 

6



--------------------------------------------------------------------------------

“Environmental Laws”: any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law regulating, relating
to or imposing liability or standards of conduct concerning protection of human
health or the environment, as now or may at any time hereafter be in effect.

“Equity Issuance”: any issuance or sale of Capital Stock by Borrower or any of
its Subsidiaries.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with Borrower within the meaning of Section 414(b) or (c) of the
Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event”: (a) Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the termination
of any Pension Plan resulting in liability under Section 4064 of ERISA; (d) a
complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
Reorganization or Insolvency; (e) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Sections 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan; (f) the imposition of liability on the Borrower or any ERISA
Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the failure by the Borrower or
any ERISA Affiliate thereof to make any required contribution to a Pension Plan,
or the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430 of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (h) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered to critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (i) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (j) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate; (k) an
application for a funding waiver under Section 303 of ERISA or an extension of
any amortization period pursuant to Section 412 of the Internal Revenue Code
with respect to any Pension Plan; or (l) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of the Borrower or any ERISA Affiliate thereof, in
either case pursuant to Title I or Title IV, including, without limitation,
Sections 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Internal Revenue Code.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth
Section 412 of the Code and Section 302 of ERISA, with respect to Plan Years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

7



--------------------------------------------------------------------------------

“Escrow Proceeds Receivable”: funds due to Borrower or any Guarantor held in
escrow follow the sale and conveyance of title of a Unit to a buyer.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two (2) Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
Administrative Agent or, in the absence of such availability, by reference to
the rate at which Administrative Agent is offered Dollar deposits at or about
11:00 A.M., New York City time, two (2) Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then-current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiaries”: collectively, (a) Residential Acquisition GP, LLC, HWB
Construction, Inc., SPIC NLV 2009, Inc., Talega Associates, LLC, Wolf Creek
Development, LLC, Walnut Acquisition Partners, LLC, SPIC CPCO, Inc., SPIC CPDB,
Inc., SPIC CPRB, Inc., Standard Pacific Mortgage, Inc., SPM Affiliates, Inc.,
S.P.S. Affiliates, Inc. and SPH Title, Inc. (in each case so long as such Person
does not change its current (i) line of business as a title insurance or
mortgage company, (ii) status as an entity held for sale or wind up or
(iii) status as a cash pledgor for letter of credit facilities, as applicable),
(b) each Consolidated Homebuilding Non-Guarantor Entity that Borrower designates
as an “Excluded Subsidiary” by written notice to Administrative Agent, (c) each
Subsidiary that is not a Material Subsidiary and (d) any Homebuilding Joint
Venture.

 

8



--------------------------------------------------------------------------------

“FATCA”: the Foreign Account Tax Compliance Act.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Financial Letter of Credit”: a Letter of Credit that is not a Performance
Letter of Credit.

“Finished Lots”: Entitled Land with respect to which (a) development has been
completed to such an extent that permits that allow use and construction
including building, sanitary sewer and water, are entitled to be obtained for a
Unit on such Entitled Land and (b) start of construction has not occurred.

“Funding Office”: the office of Administrative Agent specified in Section 10.2
or such other office as may be specified from time to time by Administrative
Agent as its funding office by written notice to Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect at the time any determination is made or financial statement is required
hereunder as promulgated by the American Institute of Certified Public
Accountants, the Accounting Principles Board, the Financial Accounting Standards
Board or any other body existing from time to time which is authorized to
establish or interpret such principles, applied on a consistent basis throughout
any applicable period, subject to any change required by a change in GAAP;
provided, however, that if any change in generally accepted accounting
principles from those applied in preparing the financial statements referred to
in Section 4.5 affects the calculation of any financial covenant contained
herein, Borrower, the Lenders and Administrative Agent hereby agree to make
amendments to the effect that each such financial covenant is not more or less
restrictive than such covenant as in effect on the date hereof using generally
accepted accounting principles consistent with those reflected in such financial
statements.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
each Guarantor, substantially in the form of Exhibit A.

“Guarantors”: the collective reference to all Wholly-Owned Subsidiaries of
Borrower, excluding in all cases Excluded Subsidiaries. The original Guarantors
are indicated on Schedule 4.4 to this Agreement.

“Hedging Obligations”: of a Person any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all

 

9



--------------------------------------------------------------------------------

agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities,
or exchange transaction, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

“Homebuilding Joint Venture”: any Person that was formed for and is engaged in
homebuilding operations in which Borrower or any of its Subsidiaries has less
than a one hundred percent (100%) ownership interest.

“Increased Facility Closing Date”: as defined in Section 2.21.

“Indemnified Liabilities:” as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Coverage Ratio”: as of any date, for the applicable period, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Expense less non-cash
interest expense.

“Interest Payment Date”: (a) Two Business Days following the last day of each
month, and (b) the final maturity date of any Loan.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending fourteen (14) days, one (1), two (2), three
(3) or six (6) months thereafter, as selected by Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending fourteen
(14) days, one (1), two (2), three (3) or six (6) months thereafter, as selected
by Borrower by irrevocable notice to Administrative Agent not less than three
(3) Business Days prior to the last day of the then-current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) Borrower may not select an Interest Period that would extend beyond the
Revolving Facility Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

10



--------------------------------------------------------------------------------

(iv) Borrower shall only select Interest Periods in respect of any Loan that do
not extend beyond the date on which Borrower has elected to or intends repay
such Loan.

“Investment”: any investment by Borrower or any Subsidiary in any joint venture,
partnership, corporation, limited liability company or other entity. For
purposes hereof, the book value of any Investment shall be calculated in
accordance with GAAP.

“Issuance Date”: the date of issuance of a Letter of Credit by an Issuing
Lender.

“Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit, and any other Lender from time to time designated by the
Borrower as an Issuing Lender with the consent of such Lender and the
Administrative Agent, or any of their respective affiliates, in each case in its
capacity as issuer of any Letter of Credit.

“Joint Lead Arrangers”: collectively, J.P. Morgan Securities LLC and Citigroup
Global Markets, Inc. as arrangers of the Commitments.

“L/C Commitment”: Total Commitments.

“L/C Fee Payment Date”: Two Business Days following the last day of each March,
June, September and December and until the later of (a) the last day of the
Commitment Period or (b) if Letters of Credit remain outstanding after such date
pursuant to Section 3.1(a), the latest expiration date of such Letters of
Credit.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then-undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Lenders other than the
relevant Issuing Lender.

“Land Not Under Development”: Qualified Real Property Inventory that is not Land
Under Development, Finished Lots, Units Under Construction, Completed Units or
Units Under Contract.

“Land Under Development”: Entitled Land where physical site improvement has
commenced but which is not a Finished Lot, Unit Under Construction, Completed
Unit or Unit Under Contract.

“Lenders”: as defined in the preamble hereto.

“Lender Affiliate”: any Affiliate of any Lender that is engaged in the business
of making commercial loans of the type evidenced by this Agreement.

“Letters of Credit”: as defined in Section 3.1(a).

“Leverage Ratio”: the ratio, as of any date, of (a) Consolidated Debt minus
Unrestricted Cash in excess of the Required Cash Reserve to (b) Adjusted
Consolidated Tangible Net Worth.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without

 

11



--------------------------------------------------------------------------------

limitation any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the authorized filing by or against a Person of any financing
statement as debtor under the Uniform Commercial Code or comparable law of any
jurisdiction). For the avoidance of doubt, a restriction, covenant, easement,
right of way, or similar encumbrance affecting any interest in real property
owned by Borrower and which does not secure an obligation to pay money is not a
“Lien”.

“Liquidity” shall mean, at any time, the sum of all Unrestricted Cash held by
Borrower and its consolidated Subsidiaries (excluding the Excluded
Subsidiaries).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes and any
other documents, agreements or instructions executed or delivered pursuant to
this Agreement.

“Loan Parties”: Borrower and each Guarantor.

“Mandatory Prepayment Test Debt”: as of any date, without duplication, the sum
of (a) secured recourse Consolidated Debt plus (b) the Outstanding Amount as of
such date plus (c) unsecured Consolidated Debt that (i) contains any financial
covenant or test which when not met results in an Event of Default and (ii) has
a maturity date occurring on or prior to the Termination Date.

“Material Adverse Effect”: since the date of the audited financial statements
most recently delivered prior to the Closing Date: (a) a change, event or
circumstance that could reasonably be expected to result in a material adverse
effect on the operations, business, properties, or condition (financial or
otherwise) of Borrower and its Subsidiaries, taken as a whole; (b) a material
impairment of the ability of Borrower to perform its payment or other material
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect, or enforceability
against Borrower of any material obligations of Borrower under any Loan Document
to which it is a party.

“Material Subsidiaries”: as of any date, each Subsidiary of Borrower that
(a) owns assets (other than ownership interests in, or intercompany indebtedness
of, other Subsidiaries) having a value determined in accordance with GAAP of
$5,000,000 or more as of such date; (b) if the aggregate amount of assets (other
than ownership interests in, and intercompany indebtedness of, other
Subsidiaries) owned by all Subsidiaries that are not Guarantors (other than
Consolidated Homebuilding Non-Guarantor Entities and Homebuilding Joint
Ventures) exceeds five percent (5%) of the Consolidated Tangible Net Worth, one
or more such Subsidiaries identified by Borrower with assets that, when deducted
from the aggregate amount of such assets owned by Subsidiaries that are not
Guarantors (other than Consolidated Homebuilding Non-Guarantor Entities,
Homebuilding Joint Ventures and the Excluded Subsidiaries listed on Schedule 4.4
as “Cash Pledgors for LC Facilities” and “Mortgage and Title Operations”),
reduces the aggregate amount of such assets of Subsidiaries that are not
Guarantors (other than Consolidated Homebuilding Non-Guarantor Entities,
Homebuilding Joint Ventures and the Excluded Subsidiaries listed on Schedule 4.4
as “Cash Pledgors for LC Facilities” and “Mortgage and Title Operations”) to not
more than five percent (5%) of the Consolidated Tangible Net Worth; and
(c) executes a guaranty of senior unsecured homebuilding debt (other than the
Obligations).

“Measurement Period”: for any determination made under this Agreement, as of any
Test Date, the four (4) fiscal quarters of Borrower then ended.

 

12



--------------------------------------------------------------------------------

“Model Unit”: a Completed Unit to be used as a model home in connection with the
sale of Units in a residential housing project.

“MP Excluded Entity”: the meaning provided in the definition of “Affiliate.”

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds”: in connection with any Equity Issuance, the cash proceeds
received from such issuance, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“New Lender”: as defined in Section 2.21.

“New Lender Supplement:” as defined in Section 2.21.

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-Recourse Indebtedness”: indebtedness or other obligations secured by a Lien
on property to the extent that the liability for such indebtedness or other
obligations is limited to the security of the property (or to Persons other than
a Loan Party) without liability on the part of any Loan Party (other than, in
the case of indebtedness or obligations of a Subsidiary, with respect to the
Subsidiary that holds title to such property (if such property constitutes all
or substantially all the property of such Subsidiary) and a pledge of the equity
interests of such Subsidiary or its Subsidiaries) for any deficiency; provided
that recourse obligations or liabilities of the Loan Parties solely for
indemnities, covenants (including, without limitation, performance, completion
or similar guarantees or covenants), or breach of any warranty, representation,
covenant or other Contingent Guarantee in respect of any indebtedness, including
indemnities for and liabilities arising from fraud, misrepresentation,
misapplication or non-payment of rents, profits, insurance and condemnation
proceeds and other sums actually received by Borrower from secured assets to be
paid to the Lenders, waste and mechanics’ liens, will in each case not prevent
indebtedness from being classified as “Non-Recourse Indebtedness”.

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: all advances to, and debts, liabilities and obligations of,
Borrower and Guarantors arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrower or any Guarantor or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

13



--------------------------------------------------------------------------------

“Outstanding Amount”: as of any date, the aggregate principal amount of Loans
and Swingline Loans outstanding after giving effect to any borrowings,
repayments and prepayments on such date plus the amount of L/C Obligations
outstanding on such date after giving effect to any issuance or reimbursements
made on such date.

“Overadvance Amount”: $210,000,000.

“Participant”: as defined in Section 10.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation.

“Pension Plan”: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years.

“Performance Letter of Credit”: any Letter of Credit issued: (a) on behalf of a
Person in favor of a Governmental Authority, including, without limitation, any
utility, water, or sewer authority, or other similar entity, for the purpose of
assuring such Governmental Authority that such Person or an Affiliate of such
Person will properly and timely complete work it has agreed to perform for the
benefit of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds; or (d) to secure
refund or advance payments on contractual obligations where default of a
performance-related contract has occurred.

“Permitted Investments”: (a) readily marketable, direct, full faith, and credit
obligations of the United States, or obligations guaranteed by the full faith
and credit of the United States, maturing within not more than one (1) year from
the date of acquisition; (b) short term certificates of deposit and time
deposits, which mature within one (1) year from the date of issuance and which
are maintained with a Lender, a domestic commercial bank having capital and
surplus in excess of $100,000,000 or are fully insured by the Federal Deposit
Insurance Corporation; (c) commercial paper or master notes maturing in 365 days
or less from the date of issuance rated either “P-1” by Moody’s, or “A-1” by
S&P); (d) debt instruments of a domestic issuer which mature in one (1) year or
less and which are rated “A” or better by Moody’s or S&P on the date of
acquisition of such investment; (e) demand deposit accounts which are maintained
in the ordinary course of business; (f) short term tax exempt securities
including municipal notes, commercial paper, auction rate floaters , and
floating rate notes rated either “P-1” by Moody’s or “A-1” by S&P;
(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having one (1) of the two (2) highest
ratings obtainable from any two of S&P, Moody’s, or Fitch (or, if at any time no
two (2) of the foregoing shall be rating such obligations, then from such other
nationally recognized rating services acceptable to Administrative Agent );
(h) domestic corporate bonds, other than domestic corporate bonds issued by
Borrower or any of its Affiliates, maturing no more than two (2) years after the
date of acquisition thereof and, at the time of acquisition, having a rating of
at least A or the equivalent from any two (2) of S&P, Moody’s, or Fitch (or, if
at any time no two (2) of the foregoing shall be rating such obligations, then
from such other nationally recognized rating services acceptable to
Administrative Agent); and (i) shares of money market, mutual, or similar funds
which invest primarily in securities of the type described in clauses
(a) through (h) above.

 

14



--------------------------------------------------------------------------------

“Permitted Liens”: each Lien permitted under Section 7.2.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the “Prime Rate” not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to Borrower).

“Profit and Participation Agreement”: an agreement, secured by a deed of trust,
mortgage, or other Lien against a purchased property or asset, with respect to
which the purchaser of any property or asset agrees to pay the seller of such
property or asset a profit, price, premium participation, or other similar
amount in such property or asset.

“Qualified Real Property Inventory”: as of any date, Real Property Inventory
that is not subject to or encumbered by any deed of trust, mortgage, judgment
Lien, or any other Lien (other than the Permitted Liens described in Sections
7.2(b), (h), (i), (j) and (o)) and other Liens which have been bonded around so
as to remove such Liens as encumbrances against such Real Property Inventory in
a matter satisfactory to Administrative Agent and its legal counsel).

“Real Property Inventory”: as of any date, land that is owned by any Loan Party,
which land is being developed or held for future development or sale, together
with the right, title and interest of the Loan Party in and to the streets, the
land lying in the bed of any streets, roads or avenues, open or proposed, in or
of, the air space and development rights pertaining thereto and the right to use
such air space and development rights, all rights of way, privileges, liberties,
tenements, hereditaments and appurtenances belonging in or in any way
appertaining thereto, all fixtures, all easements now or hereafter benefiting
such land and all royalties and rights appertaining to the use and enjoyment of
such land necessary for the residential development of such land, together with
all of the buildings and other improvements now or hereafter erected on such
land, and any fixtures appurtenant thereto and all related personal property.

“Refunded Swingline Loans”: as defined in Section 2.4(b).

“Refunding Date”: as defined in Section 2.4(c).

“Register”: as defined in Section 10.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of Borrower to reimburse each Issuing
Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA or
the regulations thereunder as in effect on the date of this Agreement, the “4043
Regulations” (other than an event in which the thirty (30) day notice period to
the PBGC has been waived). Any changes made to the 4043 Regulations that become
effective after the date of this Agreement shall have no impact on the
definition of “Reportable Event” used herein.

 

15



--------------------------------------------------------------------------------

“Required Cash Reserve”: as of any date, (a) $5,000,000 plus (b) if, as of the
end of the fiscal quarter most recently ended, the Interest Coverage Ratio was
less than the minimum Interest Coverage Ratio required by Section 7.11(b),
$50,000,000.

“Required Lenders”: at any time, the holders of more than fifty percent (50%) of
the Total Commitments then in effect or, if the Commitments have been
terminated, the Outstanding Amount then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, senior vice
president, vice president, corporate controller, treasurer, assistant treasurer
or chief financial officer of Borrower, but in any event, with respect to
financial matters, the chief financial officer of Borrower.

“Revolving Facility Termination Date”: February 28, 2014.

“Revolving Loans”: as defined in Section 2.1(a).

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after all of the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans
then-outstanding constitutes of the aggregate principal amount of the Revolving
Loans then-outstanding, provided, that, in the event that the Revolving Loans
are paid in full prior to the reduction to zero of the Outstanding Amount, the
Revolving Percentages shall be determined in a manner designed to ensure that
the remaining Outstanding Amount shall be held by the Lenders on a comparable
basis.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the aggregate fair market value of such Person’s assets
exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) such person has not incurred debts beyond such
Person’s ability to pay such debts as they mature (taking into account all
reasonably anticipated financing and refinancing proceeds), and (c) such Person
does not have unreasonably small capital to conduct such Person’s businesses. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed as the amount which, in light of all the facts and
circumstances existing at such time, represent the amount that can be reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

“Speculative Unit”: any Completed Unit that is not a Unit Under Contract.

 

16



--------------------------------------------------------------------------------

“Subordinated Debt”: such indebtedness, if any, of Borrower that is subordinated
to the Obligations (i) that is issued and outstanding on the Closing Date or
(ii) pursuant to terms and conditions approved in writing by Administrative
Agent as confirming the subordinate status of such indebtedness in relation to
the Obligations.

“Subsidiary”: with respect to any Person, corporation, partnership, joint
venture, limited liability company, or other business entity (except for Persons
which would not be considered Subsidiaries of such Person but for the
application of FASB Interpretation No. 46 or EITF 04-5 issued by the Financial
Accounting Standards Board and the Emerging Issues Task Force, as such
interpretations or pronouncements may be amended or modified from time to time),
(a) of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned by such Person,
or (b) (i) the management of which is controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person, and (ii) the
results of operations of which are required under GAAP to be consolidated with
the results of such Person. For purposes of Borrower, the term “Subsidiary”
shall not include Homebuilding Joint Ventures other than Consolidated
Homebuilding Joint Ventures.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $20,000,000.

“Swingline Exposure”: at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
in respect of any Swingline Loan shall be its Revolving Credit Percentage of the
principal amount of such Swingline Loan.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.3(a).

“Swingline Participation Amount”: as defined in Section 2.4(c).

“Test Date”: the last day of each fiscal quarter of Borrower.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Transferee”: any Eligible Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Uniform Commercial Code”: the Uniform Commercial Code, as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “Uniform Commercial Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority (but not attachment)
and for purposes of definitions related to such provisions.

“Unit”: Qualified Real Property Inventory that is, or is planned to be,
comprised of a single family residential housing unit.

 

17



--------------------------------------------------------------------------------

“United States”: the United States of America.

“Units Under Construction”: Units where on-site construction has commenced as
evidenced by the trenching of foundations for such Units.

“Unit Under Contract”: a Unit as to which Borrower or a Guarantor owning such
Unit has entered into a bona fide contract of sale (a) in a form customarily
employed by Borrower or such Guarantor, (b) not more than six (6) months after
the date of such contract, (c) with a Person who is not a Subsidiary or
Affiliate, (d) under which no Defaults then exist and (e) in the case of any
Unit the purchase of which is to be financed in whole or in part by a loan
insured by the Federal Housing Administration or guaranteed by the Veterans
Administration, to Borrower’s or applicable Guarantor’s knowledge, the
applicable buyer shall have made, or will be required to make, the minimum down
payment required (if any) under the rules of the relevant agency.

“Unrestricted Cash”: all cash that is not restricted cash, as determined in
accordance with GAAP and shall include the value of Permitted Investments that
are not restricted Permitted Investments.

“Voting Stock”: with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (whether at all times or only
so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the board of directors of
such Person.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Obligations as amended, supplemented, restated or otherwise
modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

18



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make Revolving Loans (“Revolving Loans”) to Borrower from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the sum
of (i) the L/C Obligations then-outstanding and (ii) the aggregate principal
amount of the Swingline Loans then-outstanding, does not exceed the lesser of
(A) the amount of such Lender’s Commitment and (B) such Lender’s Revolving
Percentage of the Borrowing Base Availability. During the Commitment Period,
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by Borrower and notified to Administrative Agent in
accordance with Sections 2.2 and 2.9.

(b) Borrower shall repay all outstanding Revolving Loans on the Revolving
Facility Termination Date.

2.2 Procedure for Revolving Loan Borrowing.

Borrower may borrow under the Commitments during the Commitment Period on any
Business Day, provided that Borrower shall give Administrative Agent irrevocable
notice (which notice must be received by Administrative Agent prior to 2:00
p.m., New York City time, (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one (1) Business Day
prior to the requested Borrowing Date, in the case of ABR Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Any Revolving Loans made on the Closing Date shall initially be
ABR Loans. Each borrowing under the Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the
then-aggregate Available Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof; provided, that the Swingline Lender may
request, on behalf of Borrower, borrowings under the Commitments that are ABR
Loans in other amounts pursuant to Section 2.4. Upon receipt of any such notice
from Borrower, Administrative Agent shall promptly notify each Lender thereof.
Each Lender will make the amount of its Revolving Percentage of each borrowing
available to Administrative Agent for the account of Borrower at the Funding
Office prior to 2:00 p.m., New York City time, on the Borrowing Date requested
by Borrower in funds immediately available to Administrative Agent. Such
borrowing will then be made available to Borrower by Administrative Agent
crediting the account designated by Borrower with the aggregate of the amounts
made available to Administrative Agent by the Lenders and in like funds as
received by Administrative Agent.

2.3 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to Borrower under the
Commitments from time to time during the Commitment Period by making swingline
loans (“Swingline Loans”) to Borrower; provided that (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time,

 

19



--------------------------------------------------------------------------------

when aggregated with the Swingline Lender’s other outstanding Revolving Loans,
may exceed the Swingline Commitment then in effect), (ii) Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Commitments would be less than zero, and (iii) Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the Borrowing Base
Availability would be less than zero. During the Commitment Period, Borrower may
use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.

(b) Borrower shall repay all outstanding Swingline Loans on the Revolving
Facility Termination Date.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 2:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period). Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. Not later than 4:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender. Administrative Agent
shall make the proceeds of such Swingline Loan available to Borrower on such
Borrowing Date by depositing such proceeds in the account of Borrower designated
by Borrower on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of Borrower (which hereby irrevocably directs
the Swingline Lender to act on its behalf), on one (1) Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to such Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Lender shall make
the amount of such Revolving Loan available to Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one (1) Business Day after the date of such notice. The proceeds
of such Revolving Loans shall be immediately made available by Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. Borrower agrees to reimburse
Swingline Lender through Administrative Agent if so requested by Administrative
Agent on the Business Day next succeeding the Business Day on which such
Swingline Lender notifies Borrower of the date and amount to the extent amounts
received from the Lenders are not sufficient to repay in full such Refunded
Swingline Loan. If such amount is not so reimbursed on such succeeding Business
Day, Borrower irrevocably authorizes the Swingline Lender to charge Borrower’s
accounts with Administrative Agent (up to the amount available in each such
account) in order to immediately pay such deficiency relating to Refunded
Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(b)

 

20



--------------------------------------------------------------------------------

(the “Refunding Date”), purchase for cash an undivided participating interest in
the then-outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Revolving
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then-outstanding that were to have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or Borrower may have against the Swingline Lender, Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of Borrower; (iv) any breach of this Agreement or any
other Loan Document by Borrower, any other Loan Party or any other Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

2.5 Commitment Fees, Etc.

(a) Borrower agrees to pay to Administrative Agent for the account of each
Lender a commitment fee for the period from and including the date hereof to the
last day of the Commitment Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears Two Business days
following the last day of each March, June, September and December and on the
Revolving Facility Termination Date, commencing on the first of such dates to
occur after the date hereof; provided, however, pursuant to Section 2.20,
Borrower shall not be obligated to pay a commitment fee for the account of any
Defaulting Lender.

(b) Borrower agrees to pay to Administrative Agent the fees in the amounts and
on the dates previously agreed to in writing by Borrower and Administrative
Agent.

2.6 Termination or Reduction of Commitment.

(a) Borrower shall have the right, upon not less than three (3) Business Days’
notice to Administrative Agent, to terminate the Commitments or, from time to
time, to reduce the amount of the Commitments; provided that no such termination
or reduction of Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Loans and Swingline Loans made on the
effective date thereof, the Outstanding Amount would exceed the Total
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Commitments then in
effect.

 

21



--------------------------------------------------------------------------------

(b) If, for nine (9) consecutive months, (i) the Outstanding Amount is zero and
(ii) the Borrowing Base Availability is less than zero, the Total Commitments
shall automatically and immediately terminate.

2.7 Optional Prepayments.

Borrower may at any time and from time to time prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to
Administrative Agent at least three (3) Business Days prior thereto in the case
of Eurodollar Loans and at least one (1) Business Day prior thereto in the case
of ABR Loans (or on the same Business Day in the case of Swingline Loans), which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, Borrower shall also pay any amounts owing pursuant to
Section 2.17. Upon receipt of any such notice Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof. Partial prepayments
of Swingline Loans shall be in an aggregate principal amount of $100,000 or a
whole multiple thereof. The application of any prepayment pursuant to this
Section 2.7 shall be made, first, to ABR Loans and second, to Eurodollar Loans.

2.8 Mandatory Prepayments.

(a) If, on any date on which there is an Outstanding Amount, the Borrowing Base
Availability is less than zero, Borrower shall, on such date, reduce the
Outstanding Amount or any other Borrowing Base Debt by an amount at least equal
to such deficiency.

(b) If on any date (i) the Mandatory Prepayment Test Debt exceeds (ii) the sum
of (A) $100,000,000 plus (B) 90% of the book value of Model Units, Borrower
shall reduce the Outstanding Amount by the amount of such deficiency.

(c) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.8 shall be applied, first, to the prepayment of Swingline Loans,
second, to the prepayment of Revolving Loans; and third, that if the aggregate
principal amount of Revolving Loans and Swingline Loans then-outstanding is less
than the amount of such prepaid (because L/C Obligations constitute a portion
thereof), Borrower shall, to the extent of the balance, replace outstanding
Letters of Credit and/or deposit an amount in cash equal to 100% of such L/C
Obligations in a cash collateral account established with Administrative Agent
for the benefit of the Lenders on terms and conditions satisfactory to
Administrative Agent.

2.9 Conversion and Continuation Options.

(a) Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving Administrative Agent at least two (2) Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving Administrative Agent at least three (3) Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when any Event of Default has occurred and
is continuing and Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions. Upon receipt of
any such notice Administrative Agent shall promptly notify each relevant Lender
thereof.

 

22



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the
then-current Interest Period with respect thereto by Borrower giving irrevocable
notice to Administrative Agent, in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and Administrative Agent has or the Required Lenders have determined
in its or their sole discretion not to permit such continuations, and provided,
further, that if Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to ABR Loans on
the last day of such then-expiring Interest Period. Upon receipt of any such
notice, Administrative Agent shall promptly notify each relevant Lender thereof.

2.10 Limitations on Eurodollar Tranches.

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

2.11 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.11(c) shall be payable from time to
time on demand.

2.12 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Administrative Agent
shall as soon as

 

23



--------------------------------------------------------------------------------

practicable notify Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. Administrative Agent shall as soon as practicable notify Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on Borrower and
the Lenders in the absence of manifest error. Administrative Agent shall, at the
request of Borrower, deliver to Borrower a statement showing the quotations used
by Administrative Agent in determining any interest rate pursuant to
Section 2.11(a).

2.13 Inability to Determine Interest Rate.

If prior to the first day of any Interest Period:

(a) Administrative Agent shall have determined (which determination shall be
conclusive and binding upon Borrower) that, by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate for such Interest Period, or

(b) Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

(c) Administrative Agent shall give telecopy or telephonic notice thereof to
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall Borrower have the
right to convert Loans to Eurodollar Loans.

2.14 Pro Rata Treatment and Payments.

(a) Each borrowing by Borrower from the Lenders hereunder, each payment by
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Revolving
Percentages of the Lenders.

(b) Each payment (including each prepayment) by Borrower on account of principal
of and interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Lenders.

(c) All payments (including prepayments) to be made by Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the due date thereof to Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars and in immediately available
funds. Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and

 

24



--------------------------------------------------------------------------------

payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then-applicable rate
during such extension.

(d) Unless Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to Administrative Agent,
Administrative Agent may assume that such Lender is making such amount available
to Administrative Agent, and Administrative Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount. If such amount is
not made available to Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to Administrative Agent. A certificate of Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from Borrower.

(e) Unless Administrative Agent shall have been notified in writing by Borrower
prior to the date of any payment due to be made by Borrower hereunder that
Borrower will not make such payment to Administrative Agent, Administrative
Agent may assume that Borrower is making such payment, and Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to Administrative Agent by Borrower within
three (3) Business Days after such due date, Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average Federal Funds Effective Rate.
Nothing herein shall be deemed to limit the rights of Administrative Agent or
any Lender against Borrower.

2.15 Requirements of Law.

(a) If (i) the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof or
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
requests, rules, guidelines, or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.16 and
changes in the rate of tax on the overall net income of such Lender);

 

25



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender by
an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, Borrower shall promptly pay to such
Lender, upon its demand accompanied by a customary explanation of the
calculation of such increased costs, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify Borrower (with a copy to Administrative
Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to Borrower (with a copy to Administrative Agent) of a written
request therefor accompanied by a customary explanation of the calculation of
such reduced rate of return, Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction; provided that Borrower shall not be required to compensate a Lender
pursuant to this paragraph for any amounts incurred more than six (6) months
prior to the date that such Lender notifies Borrower of such Lender’s intention
to claim compensation therefor; and provided further that, no Lender shall be
entitled to compensation pursuant to this Section 2.15 if it is not at the time
the general policy or practice of such Lender to demand compensation in similar
circumstances in similar agreement.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
Borrower pursuant to this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.16 Taxes.

(a) All payments made by Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on
Administrative Agent or any Lender as a result of a present or former connection
between Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or

 

26



--------------------------------------------------------------------------------

enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to Administrative Agent or any Lender hereunder, the amounts so
payable to Administrative Agent or such Lender shall be increased to the extent
necessary to yield to Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section 2.16 or (ii) that are United States
withholding taxes imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by Borrower, as
promptly as possible thereafter Borrower shall send to Administrative Agent for
its own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by Borrower showing
payment thereof. If Borrower fails to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to Administrative
Agent the required receipts or other required documentary evidence, Borrower
shall indemnify Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by Administrative Agent or any
Lender as a result of any such failure.

(d) Each Lender, Transferee or Agent that is not a citizen or resident of the
United States, a corporation, partnership or other entity created or organized
in or under the laws of the United States (or any jurisdiction thereof), or any
estate or trust that is subject to federal income taxation regardless of the
source of its income (each a “Non-U.S. Lender”) shall deliver to Borrower and
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased for transmittal to Borrower
and Administrative Agent) two (2) copies of U.S. Internal Revenue Service Form
W-8BEN, Form W-8ECI or Form W-8IMY (together with all additional documentation
required to be transmitted with Form W-8IMY, including the appropriate forms
described in this Section 2.16), as applicable, or any subsequent versions
thereof or successors thereto properly completed and duly executed by such
Non-U.S. Lender (i) certifying each such Form W-8BEN or W-8ECI filer’s
entitlement to a zero rate of, or a complete exemption from, or a reduced rate
of, U.S. federal withholding tax on all payments by Borrower under this
Agreement and the other Loan Documents, or (ii) if the Non-U.S. Lender is
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, attaching
to such Non-U.S. Lender’s Form W-8BEN a statement substantially in the form of
Exhibit D. Such forms shall be true and accurate and shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and promptly from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent. In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify Borrower at any time it determines that it
is no longer in a position to provide any previously delivered certificate to
Borrower (or any other form of certification adopted by the United States taxing
authorities for such purpose). If a payment made to a Lender under any Loan
Document would be subject to United States Federal Withholding Tax imposed by
FATCA if such Lender fails to comply with the applicable reporting requirements
of FATCA (including those contained

 

27



--------------------------------------------------------------------------------

in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent any documentation reasonably
requested by Borrower and Administrative Agent sufficient for Administrative
Agent and Borrower to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements.

(e) Notwithstanding any other provision of this Section 2.16, a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.16 that
such Non-U.S. Lender is not legally able to deliver. Each Lender (or Transferee)
or Administrative Agent that is not a Non-U.S. Lender shall furnish an accurate
and complete U.S. Internal Revenue Service Form W-9 (or successor form)
establishing that such Lender (or Transferee) or Administrative Agent is not
subject to United States backup withholding, and to the extent it may lawfully
do so at such times, provide a new Form W-9 (or successor form) upon the
expiration or obsolescence of any previously delivered form.

(f) The agreements in this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.17 Indemnity.

Borrower agrees to indemnify each Lender for, and to hold each Lender harmless
from, any loss or expense that such Lender may sustain or incur as a consequence
of (a) Default by Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) Default by
Borrower in making any prepayment of or conversion from Eurodollar Loans after
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day that is
not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section 2.17
(which certificate shall set forth in reasonable detail the calculation of such
amounts) submitted to Borrower by any Lender shall be conclusive in the absence
of manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.18 Change of Lending Office.

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.15 or 2.16(a) with respect to such Lender, it will, if
requested by Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender pursuant to Section 2.15 or
2.16(a).

 

28



--------------------------------------------------------------------------------

2.19 Replacement of Lenders.

Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.15 or 2.16(a) or 2.16(b),
(b) is a Defaulting Lender or (c) is a Lender that refuses to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
that has been approved by the Required Lenders as (and to the extent) provided
in Section 10.1, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall not have
rescinded its request for payment of amounts owing pursuant to Section 2.15,
2.16(a) or 2.16(b), (iv) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (v) Borrower shall be liable to such replaced Lender
under Section 2.17 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to Administrative Agent, (vii) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that replacement Lender shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.15, 2.16(a) or 2.16(b), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that Borrower, Administrative Agent or any other Lender shall have
against the replaced Lender.

2.20 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Sections 2.5(a) and 3.3(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.1), provided that (i) any waiver, amendment
or modification requiring the consent of all Lenders or each affected Lender
which affects such Defaulting Lender differently than other affected Lenders of
the same tranche shall require the consent of such Defaulting Lender and
(ii) the Commitment of such Defaulting Lender may not be increased without the
consent of such Defaulting Lender, Administrative Agent and Borrower; provided
that any payments made with respect to such increase in such Commitment shall
not be subject to Section 3.6 or Section 10.7 with respect to any Defaulting
Lender;

(c) if any Swingline Exposure or L/C Obligations exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages only to the extent (A) no non-Defaulting Lender’s
Revolving Percentage (determined excluding the Commitments of Defaulting
Lenders) of the Outstanding Amount exceeds such non-Defaulting Lender’s
Commitment and (B) the conditions set forth in Section 5.2 are satisfied at such
time;

 

29



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one (1) Business Day following
notice by Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, if requested by an Issuing Lender, cash collateralize such
Defaulting Lender’s Revolving Percentage of outstanding L/C Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8 for so long as such L/C
Obligations are outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Revolving Percentage of outstanding L/C Obligations pursuant to this
Section 2.20(c), Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Revolving Percentage of outstanding L/C Obligations during the period
such Defaulting Lender’s Revolving Percentage of outstanding L/C Obligations are
cash collateralized;

(iv) if the Revolving Percentage of outstanding L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.20(c), then
the fees payable to the Lenders pursuant to Section 2.5 and Section 3.3 shall be
adjusted in accordance with such non-Defaulting Lenders’ Revolving Percentages;
or

(v) if any Defaulting Lender’s Revolving Percentage of outstanding L/C
Obligations are neither cash collateralized nor reallocated pursuant to this
Section 2.20(c), then, without prejudice to any rights or remedies of any
Issuing Lender or any Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.3 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to each Issuing Lender
until such L/C Obligations are cash collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Lender shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100%-covered by the Commitments of the
non-Defaulting Lenders (and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein) and/or, if requested by any
Issuing Lender, cash collateral will be provided by Borrower in accordance with
Section 2.20(c).

(e) so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 10.7 but excluding Section 2.19) shall, in
lieu of being distributed to such Defaulting Lender, be retained by
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to Administrative Agent hereunder, (ii) second, pro rata, to
the payment of any amounts owing by such Defaulting Lender to any Issuing Lender
or the Swingline Lender hereunder, (iii) third, if Administrative Agent or any
Issuing Lender so requests, to be held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
interest in Letter of Credit, (iv) fourth, to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by Administrative Agent, (v) fifth, to
the payment of any amounts owing to the Lenders or an Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or such

 

30



--------------------------------------------------------------------------------

Issuing Lender or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement,
(vi) sixth, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) seventh, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction.

In the event that Administrative Agent, Borrower, the Issuing Lenders and the
Swingline Lender (as applicable) each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

2.21 Increase in Commitments.

Borrower may, at its option, at any time or from time to time prior to the
Revolving Facility Termination Date, increase the Total Commitments by up to
$190,000,000 to an aggregate principal amount not to exceed $400,000,000 by
requesting the existing Lenders or new lenders to commit to any such increase;
provided that: (a) no Lender shall be required to commit to any such increase;
(b) no such increase shall become effective unless at the time thereof and after
giving effect thereto (i) no Default or Event of Default shall have occurred and
be continuing, (ii) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects, except to the extent such representations and warranties
expressly relate to an earlier time, in which case such representations and
warranties were true and correct in all material respects as of such earlier
time, provided, that, to the extent any such representation and warranty is
already qualified by materiality or by reference to Material Adverse Effect,
such representation shall be true and correct in all respects, and
(iii) Administrative Agent shall have received a certificate from Borrower to
the effect of (i) and (ii) of clause (b); and (c) no new lender shall become a
Lender pursuant to this Section 2.21 unless Administrative Agent shall have
given its prior written consent, which consent shall not be unreasonably
withheld. Borrower shall be entitled to pay upfront or other fees to such
lenders who extend credit pursuant to this Section 2.21 as Borrower and such
lenders may agree. Such increase in the Commitments shall become effective on
the date (the “Increased Facility Closing Date”) specified in an activation
notice delivered to Administrative Agent no less than five (5) Business Days
prior to effective date of such notice specifying the amount of the increase and
the effective date thereof. Each new lender that provides any part of such
increase in the Commitments (a “New Lender”) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit E, whereupon such New Lender shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement. Unless otherwise agreed by
Administrative Agent, on each Increased Facility Closing Date, Borrower shall
borrow Revolving Loans under the relevant increased Commitments from each Lender
participating in the relevant increase in an amount determined by reference to
the amount of each Type of Loan (and, in the case of Eurodollar Loans, of each
Eurodollar Tranche) which would then have been outstanding from such Lender if
(i) each such Type or Eurodollar Tranche had been borrowed or effected on such
Increased Facility Closing Date and (ii) the aggregate amount of each such Type
or Eurodollar Tranche requested to be so borrowed or effected had been
proportionately increased. The Eurodollar Base Rate applicable to any Eurodollar
Loan borrowed pursuant to the preceding sentence shall equal the rate then
applicable to the Eurodollar Loans of the other Lenders in the same Eurodollar
Tranche (or, until the expiration of the then-current Interest Period, such
other rate as shall be agreed upon between Borrower and the relevant Lender).

 

31



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of Borrower and
any of its Subsidiaries and Homebuilding Joint Ventures on any Business Day
during the Commitment Period in such form as may be approved from time to time
by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations (exclusive of unreimbursed drawings that are
reimbursed on the date of, and prior to the issuance of, such Letter of Credit)
would exceed the L/C Commitment, (ii) the aggregate amount of the Available
Commitments would be less than zero or (iii) the Borrowing Base Availability
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $5,000 (unless otherwise agreed by
the relevant Issuing Lender) and (iii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is 364
days after to the Revolving Facility Termination Date, provided (A) that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above) and (B) at least 90 days prior to the Revolving
Facility Termination Date, Borrower shall, to the extent of the balance, replace
outstanding Letters of Credit and/or deposit an amount equal to 100% of such
balance in cash in a cash collateral account established with Administrative
Agent for the benefit of the Lenders on terms and conditions satisfactory to
Administrative Agent.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit.

Borrower may from time to time request that an Issuing Lender issue a Letter of
Credit by delivering to such Issuing Lender with a copy to Administrative Agent
at its address for notices specified herein an Application therefor, completed
to the satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender may request.
Upon receipt of any Application, an Issuing Lender will process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall any
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by an Issuing Lender and Borrower. Each Issuing
Lender shall furnish a copy of such Letter of Credit to Borrower promptly
following the issuance thereof. Each Issuing Lender shall promptly furnish to
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) Borrower will pay a fee on all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans, shared ratably among the Lenders and payable quarterly in arrears on each
L/C Fee Payment Date after the Issuance Date. In addition, Borrower shall pay to
each Issuing Lender for its own account a fronting fee of 0.125% per annum on
the undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender, payable quarterly in arrears on each L/C Fee Payment Date after the
Issuance Date.

 

32



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from such Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in such Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand made through Administrative Agent at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to an Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of an Issuing Lender
submitted to any L/C Participant with a copy to the Administrative Agent with
respect to any amounts owing under this Section 3.4 shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute through Administrative Agent to such L/C Participant its pro rata
share thereof; provided, however, that in the event that any such payment
received by any Issuing Lender shall be required to be returned by such Issuing
Lender, such L/C Participant shall return to such Issuing Lender the portion
thereof previously distributed by such Issuing Lender to it.

 

33



--------------------------------------------------------------------------------

3.5 Reimbursement Obligation of Borrower.

Borrower agrees to reimburse each Issuing Lender through Administrative Agent if
so requested by Administrative Agent on the Business Day next succeeding the
Business Day on which such Issuing Lender notifies Borrower of the date and
amount of a draft presented under any Letter of Credit and paid by such Issuing
Lender for the amount of (a) such draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment. Each such payment shall be made to an Issuing Lender or
Administrative Agent at its address for notices referred to herein in Dollars
and in immediately available funds. To the extent that any such amount is not
reimbursed to an Issuing Lender by 2 p.m. (New York City time) on the date of
payment, interest shall be payable on any such amounts from the date on which
the relevant draft is paid until payment in full (i) at the rate set forth in
Section 2.11(b) until the Business Day next succeeding the date of the relevant
notice, and (ii) thereafter, at the rate set forth in Section 2.11(c). Each
Issuing Lender shall give Borrower written notice of the payment of each draft
under a Letter of Credit.

3.6 Obligations Absolute.

Borrower’s obligations under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that Borrower may have or have had against any Issuing
Lender, any beneficiary of a Letter of Credit or any other Person. Borrower also
agrees with each Issuing Lender that such Issuing Lender shall not be
responsible for, and Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of Borrower
against any beneficiary of such Letter of Credit or any such transferee. No
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. Borrower agrees that any action taken or omitted by an
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code, shall be binding on Borrower and shall not result in any
liability of such Issuing Lender to Borrower.

3.7 Letter of Credit Payments.

If any draft shall be presented for payment under any Letter of Credit, the
relevant Issuing Lender shall promptly notify Borrower with a copy to the
Administrative Agent of the date and amount thereof. The responsibility of an
Issuing Lender to Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

 

34



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, Borrower
hereby represents and warrants to Administrative Agent and each Lender that:

4.1 Incorporation, Qualification, Powers, and Capital Stock.

(a) Borrower is a corporation duly incorporated, validly existing, and in good
standing under the laws of the state of Delaware, is duly qualified to do
business as, and is in good standing as, a foreign corporation in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its properties makes such qualification necessary, and has all requisite power
and authority to conduct its business and to own and lease its properties
(except in each case where the failure to be so qualified would not reasonably
be expected to have a Material Adverse Effect). All outstanding shares of
Capital Stock of Borrower are duly authorized, validly issued, fully paid,
nonassessable, and issued in compliance with all applicable state and federal
securities laws except where failure to comply could not reasonably be expected
to have a Material Adverse Effect.

(b) Each Guarantor is a corporation, limited liability company, partnership or
other legal entity duly incorporated or formed, validly existing, and in good
standing under the laws of its respective jurisdiction of incorporation or
formation, is duly qualified to do business as, and is in good standing as, a
foreign legal entity in each jurisdiction in which the conduct of its business
or the ownership or leasing of its properties makes such qualification
necessary, and has all requisite power and authority to conduct its business and
to own and lease its properties (except in each case where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect).

4.2 Execution, Delivery, and Performance of Loan Documents.

(a) Borrower has all requisite power and authority to execute and deliver, and
to perform all of its obligations under, the Loan Documents.

(b) Each Guarantor has all requisite power and authority to execute and deliver,
and to perform all of its obligations under, its guaranty.

(c) The execution and delivery by Borrower of, and the performance by Borrower
of each of its obligations under, each Loan Document to which it is a party, and
the execution and delivery by each Guarantor of, and the performance by each
Guarantor of each of its obligations under its guaranty, have been duly
authorized by all necessary action and do not and will not:

(i) require any consent or approval not heretofore obtained of any stockholder,
member, partner, security holder or creditor of Borrower, any Subsidiary, or any
Guarantor;

(ii) violate any provision of the certificate of incorporation or bylaws of
Borrower or any provision of the articles or certificate of incorporation,
bylaws, or partnership agreement of any Guarantor or any Subsidiary;

(iii) result in or require the creation or imposition of any Lien, claim, or
encumbrance (except to the extent that any Lien is created under this Agreement)
upon or with respect to any property now owned or leased or hereafter acquired
by Borrower, any Subsidiary, or any Guarantor;

 

35



--------------------------------------------------------------------------------

(iv) violate any provision of any law, order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to
Borrower, any Subsidiary (other than an Excluded Subsidiary), or any Guarantor;
or

(v) result in a material breach of or constitute a material default under, or
cause or permit the acceleration of any obligation owed under, any indenture or
loan or credit agreement or any other material agreement, lease, or instrument
to which Borrower, any Subsidiary (other than an Excluded Subsidiary), or any
Guarantor is a party or by which Borrower, any such Subsidiary, or any
Guarantor, or any property of Borrower, any such Subsidiary, or any Guarantor,
is bound or affected.

(d) Borrower, each Subsidiary (other than an Excluded Subsidiary), and each
Guarantor are not in default under any law, order, writ, judgment, injunction,
decree, determination, award, indenture, agreement, lease, or instrument, where
such default could reasonably be expected to have a Material Adverse Effect.

(e) No authorization, consent, approval, order, license, permit, or exemption
from, or filing, registration, or qualification with, any Governmental Authority
not heretofore obtained is or will be required under applicable law to authorize
or permit the execution, delivery, and performance by Borrower or any Guarantor
of, all of its obligations under, the Loan Documents.

(f) Each of the Loan Documents to which Borrower is a party, when executed and
delivered, will constitute the legal, valid, and binding obligations of
Borrower, and the guaranty, when executed and delivered, will constitute the
legal, valid, and binding obligation of each Guarantor, each enforceable against
such Person in accordance with its terms, except as enforcement may be limited
by debtor relief laws or equitable principles relating to the granting of
specific performance or other equitable remedies as a matter of judicial
discretion.

4.3 Compliance with Laws and Other Requirements.

The Loan Parties are in compliance with all laws and other requirements
applicable to their businesses and have obtained all material authorizations,
consents, approvals, orders, licenses, permits, and exemptions from, and have
accomplished all filings, registrations, or qualifications with, any
Governmental Authority that is necessary for the transaction of their respective
businesses, in each case except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect and except for authorizations,
consents, approvals, orders, licenses, permits, and exemptions relating to the
development, construction, and sale of real property that the Loan Parties are
in the process of obtaining or intend to obtain in the ordinary course of
business.

4.4 Entities Owned.

(a) Schedule 4.4 sets forth, updated as of the last day of the most recent
quarter, the names and jurisdictions of incorporation or formation of all
Subsidiaries, Homebuilding Joint Ventures, and other entities in which Borrower
has a direct or indirect ownership interest (but excluding publicly-traded
Persons in which Borrower, directly or indirectly, holds less than a five
percent (5%) ownership interest). Except as described in Schedule 4.4, as of the
end of the most recent fiscal quarter of Borrower, excluding publicly-traded
Persons in which Borrower, directly or indirectly, holds less than a five
percent (5%) ownership interest, Borrower does not own any Capital Stock or
ownership interest in any Person other than its Subsidiaries and Homebuilding
Joint Ventures. All outstanding shares of Capital Stock or ownership interests,
as the case may be, of each Subsidiary (other than an Excluded Subsidiary) and
Homebuilding Joint Venture that are owned by Borrower or any Subsidiary are
(i) owned of record and

 

36



--------------------------------------------------------------------------------

beneficially by Borrower and/or by one (1) or more Subsidiaries, free and clear
of all material Liens, claims, encumbrances, and rights of others (other than
Liens permitted under this Agreement), and are (ii) duly authorized, validly
issued, fully paid, nonassessable (except for capital calls or contribution
requirements in connection with ownership interests in Homebuilding Joint
Ventures), and issued in compliance with all applicable state and federal
securities and other laws, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. Borrower may update
Schedule 4.4 from time to time by sending written notice to Administrative
Agent.

(b) Each Subsidiary (other than an Excluded Subsidiary) is a corporation,
partnership, or limited liability company duly incorporated or formed, validly
existing, and in good standing under the laws of its respective jurisdiction of
incorporation or formation, is duly qualified to do business as, and is in good
standing as, a foreign corporation, partnership, or limited liability company in
each jurisdiction in which the conduct of its business or the ownership or
leasing of its properties makes such qualification necessary (except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect), and has all requisite power and authority to conduct its
business and to own and lease its properties.

(c) Each Subsidiary (other than an Excluded Subsidiary) is in compliance with
all laws and other requirements applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, permits, and exemptions
from, and has accomplished all filings, registrations, or qualifications with,
any Governmental Authority that is necessary for the transaction of its
business, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect and except for consents, approvals,
orders, licenses, permits, and exemptions relating to the development,
construction, and sale of real property that each such Subsidiary is in the
process of obtaining or intends to obtain in the ordinary course of business.

4.5 Financial Statements.

Borrower has furnished to Lenders that are parties to this Agreement on the
Closing Date a copy of the Form 10-K of Borrower and its Subsidiaries for the
period ended December 31, 2009, and a copy of the Form 10-Q of Borrower and its
Subsidiaries dated as of September 30, 2010, (and with respect to the
September 30, 2010 Form 10-Q the other information required by this Agreement
was also furnished to Lenders). The financial statements and the notes thereto
included in such Form 10-K and such Form 10-Q fairly present in all material
respects the consolidated financial position of Borrower and its Subsidiaries as
at the dates specified therein and the consolidated results of operations and
cash flows for the periods then ended, all in conformity with GAAP.

4.6 No Material Adverse Change.

There has been no material adverse change in the financial condition of Borrower
and its Subsidiaries (excluding the Excluded Subsidiaries), taken as a whole,
since the date of the most recently delivered financial statements, and Borrower
and its Subsidiaries (excluding the Excluded Subsidiaries), taken as a whole, do
not have any material liability incurred outside of the ordinary course of
business or, to the knowledge of the Loan Parties, material contingent
liability, not reflected or disclosed in the most recently delivered financial
statements or notes thereto, or otherwise disclosed in Borrower’s Exchange Act
filings or to Administrative Agent in writing.

 

37



--------------------------------------------------------------------------------

4.7 Tax Liability.

Borrower and each Subsidiary have filed all material tax returns (federal,
state, and local) required to be filed by them and have paid all material taxes
shown thereon to be due and all property taxes due, including interest and
penalties, if any. To the knowledge of the Loan Parties, there does not exist
any substantial likelihood that any Governmental Authority will successfully
assert a tax deficiency against Borrower or any Subsidiary that would reasonably
be expected to have a Material Adverse Effect that has not been adequately
reserved against in the most recently delivered financial statements. Borrower
and each Subsidiary have established and are maintaining adequate reserves for
tax liabilities, if any, sufficient to comply with GAAP.

4.8 Litigation.

There are no actions, suits, proceedings, claims, or disputes pending or, to the
knowledge of the Loan Parties, threatened against Borrower or any of its
Subsidiaries, before any governmental authority which would reasonably be
expected to have a Material Adverse Effect.

4.9 Pension Plan.

(a) Neither Borrower nor any Guarantor maintains or contributes to, or within
the past six (6) years has maintained or contributed to, any Pension Plan or
Multiemployer Plan;

(b) No ERISA Event has occurred or is reasonably expected to occur.

(c) The Borrower and each of its ERISA Affiliates has met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained; and

(d) As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and neither the Borrower not any of its ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date.

4.10 Regulations U and X; Investment Company Act.

Neither Borrower nor any Guarantor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the meanings of Regulation
U of the FRB. No part of the Loans will be used to purchase or carry any margin
stock (except for purchases of Borrower’s stock by, or on behalf of, Borrower
otherwise permitted hereunder and that is subsequently retired or retained by
Borrower as treasury stock), or to extend credit to others for that purpose, or
for any purpose that violates the provisions of Regulations U or X of the FRB.
No Loan Party is required to be registered under the Investment Company Act of
1940.

4.11 No Default.

No event has occurred and is continuing that is a Default or an Event of
Default.

4.12 Environmental Compliance.

In connection with the acquisition of properties, Borrower and its Subsidiaries
generally conduct in the ordinary course of business a review of the
environmental condition of such properties and any claims alleging potential
liability or responsibility for violation of Environmental Laws. In the course
of the operation of their businesses, nothing has come to the attention of any
Loan Party causing it to conclude that there are any violations of Environmental
Laws or claims alleging potential liability or responsibility for violation of
Environmental Laws that would reasonably be expected to have a Material Adverse
Effect.

 

38



--------------------------------------------------------------------------------

4.13 Solvent.

Borrower and its Subsidiaries on a consolidated basis are Solvent.

4.14 Senior Debt.

All obligations under the Loan Documents to pay principal, interest, fees are
senior debt under the terms of any Subordinated Debt of Borrower and its
Subsidiaries (other than the Excluded Subsidiaries).

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit.

The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Credit Agreement; Guarantee Agreement. Administrative Agent shall have
received (i) this Agreement, executed and delivered by Administrative Agent, and
Borrower and each Lender listed on Schedule 1.1 and (ii) the Guarantee
Agreement, executed and delivered by each Guarantor.

(b) Fees. The Lenders and Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts may be paid with proceeds of Loans made on the
Closing Date if reflected in the funding instructions given by Borrower to
Administrative Agent on or before the Closing Date.

(c) Corporate Proceedings. Administrative Agent shall have received a copy of
the resolutions (in form and substance reasonably satisfactory to Administrative
Agent) of the board of directors of Borrower authorizing (i) the execution,
delivery and performance of this Agreement, (ii) the consummation of the
transactions contemplated hereby, (iii) the borrowings herein provided for, and
(iv) the execution, delivery and performance of the Notes and the other
documents provided for in this Agreement, all certified by a Responsible Officer
of Borrower as of the date hereof. Such certificate shall state that the
resolutions set forth therein have not been amended, modified, revoked or
rescinded as of the Closing Date.

(d) Proceedings of Guarantors. Administrative Agent shall have received a copy
of the respective resolutions (in form and substance reasonably satisfactory to
Administrative Agent) of the board of directors, management committee or other
governing body of each of the Guarantors (or of Borrower or another Subsidiary
of Borrower as the sole shareholder, sole or managing member or general partner
of the applicable Guarantor), each resolution authorizing the execution,
delivery and performance of the Guarantee Agreement, all certified by a
Responsible Officer of the respective Guarantor (or Borrower or such Subsidiary)
as of the Closing Date. Such certificate shall state that the resolutions set
forth therein have not been amended, modified, revoked or rescinded as of the
Closing Date.

 

39



--------------------------------------------------------------------------------

(e) Incumbency Certificate of Borrower. Administrative Agent shall have received
a certificate of a Responsible Officer of Borrower, dated the Closing Date, as
to the incumbency and signature of the officer(s) (or other Person(s) in a
comparable position) executing this Agreement, the Notes and any certificate or
other documents to be delivered pursuant hereto or thereto.

(f) Incumbency Certificates of Guarantors. Administrative Agent shall have
received a certificate of a Responsible Officer of each of the Guarantors, dated
the Closing Date, as to the incumbency and signatures of the officer(s) (or
other Person(s) in a comparable position) executing the Guarantee Agreement.

(g) Articles of Incorporation of Borrower. Administrative Agent shall have
received copies of (i) the certificate of incorporation of Borrower, together
with all amendments, and a certificate of good standing, all certified by the
appropriate governmental officer in its jurisdiction of incorporation and
(ii) the bylaws or code of regulations of Borrower certified by a Responsible
Officer of Borrower.

(h) Organizational Documents of Guarantors. Administrative Agent shall have
received (i) with respect to each Guarantor that is a corporation (A) copies of
its articles or certificate of incorporation, including all amendments thereto,
and a certificate of good standing or subsistence, all certified by the
appropriate governmental officer in its jurisdiction of incorporation and
(B) the bylaws or code of regulations of such Guarantor certified by a
Responsible Officer of each Guarantor, (ii) with respect to any Guarantor that
is a partnership, (A) a true copy of its partnership agreement, including all
amendments thereto, certified by an officer of such partnership or of its
general partner, together with (in the case of any limited partnership) copies
of the certificates of limited partnerships and (B) a certificate of good
standing or subsistence, all certified by the appropriate governmental officer
in its jurisdiction of organization, and (iii) with respect to each Guarantor
that is a limited liability company, (A) a copy of its operating agreement,
including all amendments thereto, certified by an officer of such limited
liability company or of its managing member, and a copy of its articles or
certificate of formation and (B) a certificate of good standing or subsistence,
all certified by the appropriate officer of the state of its formation.

(i) Legal Opinions. Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Snell & Wilmer L.L.P., counsel to Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1;

(ii) the legal opinion of Smith, Gambrell & Russell, LLP, Florida counsel of
Borrower and its Subsidiaries, substantially in the form of Exhibit F-2;

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as is customary for transactions of
this type that Administrative Agent may reasonably require.

(j) Borrowing Base Certificate. Administrative Agent shall have received a
Borrowing Base Certificate, substantially in the form of Exhibit G, as of
December 31, 2010 certified by a Responsible Officer of Borrower.

(k) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Closing Date.

 

40



--------------------------------------------------------------------------------

5.2 Conditions to Each Extension of Credit.

The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent as such representation or warranty is stated to
relate only to an earlier specific date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier specific date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) If, on any date on which there is an Outstanding Amount, the Borrowing Base
Availability is less than zero, Borrower shall, on such date, reduce the
Outstanding Amount by an amount at least equal to such deficiency.

(d) If on any date (i) the Mandatory Prepayment Test Debt exceeds (ii) the sum
of (A) $100,000,000 plus (B) 90% of the book value of Model Units, Borrower
shall reduce the Outstanding Amount by the amount of such deficiency.

Each borrowing by and issuance of a Letter of Credit on behalf of Borrower
hereunder shall constitute a representation and warranty by Borrower as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or Administrative Agent hereunder, Borrower shall:

6.1 Reporting Requirements.

Cause to be delivered to Administrative Agent (for prompt distribution by
Administrative Agent to the Lenders):

(a) Notification of Events of Default. Within fifteen (15) days after the
occurrence of a Default or an Event of Default becomes known to Borrower, a
written statement setting forth the nature of the Default or Event of Default
and the action that Borrower proposes to take with respect thereto;

(b) Form 10-Q Filing. As soon as required to be filed under applicable law, and
in any event within forty-five (45) days after the end of each of the first
three (3) quarters of each calendar year, a Form 10-Q of Borrower as of the end
of the quarter most recently ended including unaudited consolidated balance
sheets, statements of income, stockholders equity, and cash flows of Borrower;

(c) Quarterly Projections and Budget Comparisons. Within forty-five (45) days
after the end of each calendar quarter the following reports (as historically
prepared by Borrower for delivery to its lenders), (i) a residential development
summary and a sales summary by community, each substantially in the form
previously submitted to Administrative Agent and (ii) reports showing the actual
operating results for the calendar quarter most recently ended compared to the
budget provided for such period;

 

41



--------------------------------------------------------------------------------

(d) Form 10-K Filing. As soon as required to be filed under applicable law, and
in any event within ninety (90) days after the end of each calendar year, a Form
10-K (including in such filing financial statements audited by, and with the
opinion of, Ernst & Young LLP (or its successors), KPMG (or its successors),
PricewaterhouseCoopers (or its successors), Deloitte & Touche (or its
successors), or any other independent certified public accountants of recognized
standing selected by Borrower and reasonably acceptable to Administrative Agent,
which opinion shall be unqualified except as to such matters as are acceptable
to Administrative Agent in its’ reasonable discretion);

(e) Annual Operating Budget. Within ninety (90) days after the end of each
calendar year a projected operating budget of Borrower for the succeeding twelve
(12) months (including for each of Borrower’s real estate development projects
for each quarter), (i) the number of projected closings of Units and
(ii) projected revenue (including the aggregate of all amounts projected to be
generated from any source in connection with the sale of Units to the public);

(f) Annual Guarantor Information. As soon as available and in any event within
ninety (90) days after the end of each such Guarantor’s fiscal year, unaudited
condensed balance sheets and statements of income of each Guarantor, all in
reasonable detail and duly certified by the chief financial officer, corporate
controller, or treasurer of Borrower;

(g) Quarterly and Annual Required Default and Covenant Certifications. At the
time of the delivery of the items described in clauses (b) and (d) above, a
Compliance Certificate of the chief financial officer, corporate controller, the
treasurer or an assistant treasurer of Borrower (i) stating that to the
knowledge of such officer no Default exists, or if such an event exists, stating
the nature thereof and the action that Borrower proposes to take with respect
thereto, and (ii) demonstrating in reasonable detail that Borrower was in
compliance during the applicable period with the financial covenants contained
in this Agreement (including appropriate reconciliations);

(h) Litigation Reporting. Promptly upon Borrower learning thereof, notice in
writing of any action, suit, or proceeding before any governmental authority
which could reasonably be expected to have a Material Adverse Effect;

(i) Other Lender Requested Information. Such other information about the
business, assets, operation, or condition of any of Borrower or any
Subsidiaries, as any Lender (through Administrative Agent) may reasonably
request from time to time;

(j) Excluded Subsidiary Information. At the time of the delivery of the
financial statements described in clauses (b), (d) and (f) above, balance sheets
and income statements of Excluded Subsidiaries, a schedule substantially in the
form previously provided to the Lenders and such other additional information
that any Lender (through Administrative Agent) may reasonably request from time
to time, regarding Borrower’s interests and obligations;

(k) ERISA Matters. Promptly after the Borrower has knowledge or becomes aware of
any of the following ERISA events affecting the Borrower or any ERISA Affiliate
(but in no event more than ten days after such event), together with a copy of
any notice with respect to such event that may be required to be filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
the Borrower or any ERISA Affiliate with respect to such event: (A) an ERISA
Event, (B) the adoption of any amendment to a Pension Plan, if such amendment
will result in a material increase in benefits or unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA), or (C) the

 

42



--------------------------------------------------------------------------------

commencement of contributions by the Borrower or any ERISA Affiliate to any
Pension Plan that is subject to Title IV of ERISA or Section 412 of the Internal
Revenue Code (D) all notices received by the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event,
(E) copies of such other documents or governmental reports or filings relating
to any Pension Plan or Multiemployer Plan as the Administrative Agent shall
reasonably request; and (F) and, without limiting the generality of the
foregoing, such certifications or other evidence of compliance with the
provisions of Section 7.5 as the Administrative Agent may from time to time
reasonably request; and

(l) Borrowing Base Certificates. Within forty-five (45) days after the end of
each calendar quarter, Borrower shall provide Administrative Agent with a
Borrowing Base Certificate (and Administrative Agent will promptly forward to
each Lender) showing Borrower’s calculations of the components of the Borrowing
Base and such data supporting such calculations as the Administrative Agent may
reasonably require. The Administrative Agent shall have a period of thirty
(30) days following receipt of a Borrowing Base Certificate to notify Borrower
of its approval or disapproval thereof. Failure of the Administrative Agent to
so notify Borrower within such thirty (30) day period shall be deemed approval
and such Borrowing Base as set forth in such Borrowing Base Certificate shall be
effective as of the date approved (or deemed approved) by the Administrative
Agent. The amount so approved (or deemed approved) shall constitute the
Borrowing Base until such time as the Borrowing Base is redetermined in
accordance with this Section 6.1(l).

6.2 Payment of Taxes and Other Potential Liens.

Borrower shall pay and discharge promptly, and cause each Subsidiary to pay and
discharge promptly, all material taxes, assessments, and governmental levies
imposed upon them, their property, their income or profits, except for such
amounts that are not yet past due or are being actively contested in good faith
by appropriate proceedings, so long as adequate reserves have been established
and maintained with respect to such amounts and, by reason of nonpayment and, by
reason of such failure to pay, a Material Adverse Effect reasonably would be
expected to occur.

6.3 Preservation of Existence.

Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, Borrower shall preserve and maintain, and cause each
Subsidiary to preserve and maintain, its legal existence in the jurisdiction of
its organization, as well as all material franchises, privileges, rights,
authorizations, approvals, licenses, permits, or exemptions from, or
registrations or qualifications with, any Governmental Authority that are
necessary for the transaction of its business, and remain qualified to do
business as a foreign entity in each jurisdiction in which such qualification is
necessary; provided that Borrower may, so long as no Default or Event of Default
exists or would result therefrom, dissolve, liquidate, or merge out of existence
any Subsidiary.

6.4 Maintenance of Properties.

Borrower shall maintain, preserve, and protect, and cause each Subsidiary to
maintain, preserve and protect, all of its properties in good order and
condition, subject to wear and tear in the ordinary course of business and, in
the case of unimproved properties, damage caused by the natural elements and not
permit any Subsidiary to permit any waste of its properties, except that neither
(a) the failure to maintain, preserve and protect a particular item of property
that would not reasonably be expected to have a Material Adverse Effect, nor
(b) the failure to maintain, preserve, and protect a particular item of property
due to compliance with a written order from a governmental authority, will
constitute a violation of this Section 6.4.

 

43



--------------------------------------------------------------------------------

6.5 Maintenance of Insurance.

Borrower shall maintain, and cause each Subsidiary to maintain, (a) insurance
with responsible companies in such amounts and against such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general area in which Borrower or any such Subsidiary operates
(provided that Borrower and its Subsidiaries may choose to establish a
self-insurance program consistent with self-insurance programs maintained by
companies in similar businesses and owning similar properties), and
(b) insurance required by any Governmental Authority having jurisdiction over
Borrower or any Subsidiary.

6.6 Books and Records.

Borrower shall maintain, and shall cause each Subsidiary to maintain, full and
complete books and records reflecting the results of their operations in
conformity with GAAP and all applicable requirements of any Governmental
Authority having jurisdiction over Borrower or any such Subsidiary or any
business or properties of Borrower or any such Subsidiary.

6.7 Inspection Rights.

At any time during regular business hours and as often as reasonably requested,
upon reasonable notice, Borrower shall permit, and cause each Subsidiary to
permit Administrative Agent and each Lender or any employee, agent or
representative thereof to (i) inspect and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of
Borrower and any Subsidiary, and (ii) discuss any affairs, finances, and
accounts of Borrower and any Subsidiary with any of their officers.

6.8 Compliance with Laws and Other Requirements.

(a) Borrower shall comply, and shall cause each Subsidiary to comply, with all
applicable laws and the orders of any Governmental Authority, noncompliance with
which would reasonably be expected to have a Material Adverse Effect.

(b) Borrower shall comply, and shall cause each Subsidiary to comply, with all
applicable laws and other requirements relating to the development of each of
its projects and the sale of Units therein (where the failure to so comply could
reasonably be expected to have a Material Adverse Effect), and shall obtain, and
cause each Subsidiary to obtain, all necessary authorizations, consents,
approvals, licenses and permits of any governmental authority with respect
thereto (except where failure to so obtain could not reasonably be expected to
have a Material Adverse Effect).

6.9 Guaranties.

The direct and indirect Subsidiaries of Borrower listed on Schedule 4.4 under
the heading “Guarantors” shall provide a Guarantee Agreement hereunder on the
Closing Date. Borrower shall cause each Subsidiary (other than an Excluded
Subsidiary) that does not provide a Guarantee Agreement hereunder on the Closing
Date to provide a Guarantee Agreement hereunder and such other documentation
required by Administrative Agent, all in form and substance reasonably
acceptable to Administrative Agent within thirty (30) days after the date on
which such Subsidiary qualifies as Subsidiary (other than an Excluded
Subsidiary); provided that if any Subsidiary that provides or has provided a
Guarantee Agreement hereunder (i) is sold or otherwise disposed of in a
transaction permitted by this Agreement to a Person other than Borrower or one
of the Guarantors, (ii) ceases, at any time, to qualify as a Subsidiary (other
than an Excluded Subsidiary) or (iii) is designated an Excluded Subsidiary

 

44



--------------------------------------------------------------------------------

in accordance with the terms of this Agreement, then, upon the request of
Borrower, Administrative Agent shall, so long as no Default or Event of Default
exists or would result therefrom, release such Subsidiary from its Guarantee
Agreement pursuant to a release in form and substance reasonably acceptable to
Administrative Agent and Borrower.

6.10 Use of Proceeds.

The proceeds of the Loans shall be used only for general corporate purposes,
including for acquisitions and to finance the other working capital needs of the
Borrower and its Subsidiaries (“Approved Uses”). Letters of Credit will be
issued only to support Approved Uses.

SECTION 7. NEGATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or Administrative Agent hereunder:

7.1 Mergers.

Borrower shall not merge or consolidate, or permit any Subsidiary (other than an
Excluded Subsidiary) to merge or consolidate, with or into any Person, except
that (a) any Subsidiary may merge into Borrower so long as Borrower is the
surviving entity; (b) any Guarantor may merge into any Guarantor, (c) no merger
in connection with an acquisition permitted under this Agreement will constitute
a violation of this covenant, and (d) no merger in connection with a disposition
permitted under this Agreement will constitute a violation of this covenant
(provided that, in each instance, the corporate existence of Borrower is
continued).

7.2 Liens.

Borrower shall not create, incur, assume or allow to exist, or permit any
Subsidiary (other than an Excluded Subsidiary) to create, incur, assume or allow
to exist any Lien upon any property, whether now owned or hereafter acquired, of
Borrower or any Subsidiary (other than an Excluded Subsidiary) except:

(a) Liens securing indebtedness existing on the date hereof and disclosed in the
notes to the financial statements incorporated in the Form 10-Q for the period
ending September 30, 2010, but only to the extent of the indebtedness secured
thereby and the property subject thereto on the date hereof;

(b) pledges, guarantees and deposits under workers’ compensation laws,
unemployment insurance laws or similar legislation, good faith deposits under
bids, tenders or contracts, deposits to secure public or statutory obligations
or appeal or similar bonds, and Liens created by special assessment districts
used to finance infrastructure improvements;

(c) Liens existing on property or assets of any entity on the date on which the
entity becomes a Loan Party, where the indebtedness secured is not incurred in
contemplation of such entity becoming a Loan Party;

(d) Liens on or leases of Model Units;

(e) Liens securing Capitalized Lease Obligations entered into in the ordinary
course of business;

 

45



--------------------------------------------------------------------------------

(f) the replacement of any of the Liens or items set forth in clauses
(a) through (e) above; provided, that:

(i) the principal amount of the indebtedness secured by any such Liens shall not
be increased;

(ii) the indebtedness secured by any such Lien, determined as of the date of
incurrence, has an average life at least equal to the remaining average life of
the indebtedness to be refinanced;

(iii) the maturity of indebtedness secured by any such Lien is not earlier than
the indebtedness to be refinanced; and

(iv) the Liens shall be limited to the property or part thereof which secured
the Lien so replaced or property substituted therefor as a result of the
destruction, condemnation or damage of such property;

(g) [Intentionally Deleted];

(h) Liens or priorities incurred in the ordinary course of business such as
laborers’, employees’, carriers’, mechanics’, vendors’ and landlords’ Liens or
priorities in amounts not in excess of $5,000,000 outstanding in the aggregate
at any one time, provided that such $5,000,000 may be exceeded so long as any
such excess shall be (i) included in the Additional Lien Limit and (ii) subject
to the Additional Lien Limit as provided in clause (p) below;

(i) Liens for (i) taxes due and owing in amounts not in excess of $5,000,000
outstanding in the aggregate at any one time, provided that such $5,000,000 may
be exceeded so long as any such excess shall be (A) included in the Additional
Lien Limit and (B) subject to the Additional Lien Limit as provided in clause
(p) below, (ii) taxes not yet due or owing and (iii) customary survey and title
exceptions;

(j) Liens securing judgments or awards against any Loan Party with respect to
which the Loan Party is in good faith prosecuting an appeal or proceeding for
review and with respect to which it has secured a stay of execution pending such
appeal or proceeding for review in amounts not in excess of $5,000,000
outstanding in the aggregate at any one time, provided that such $5,000,000 may
be exceeded so long as any such excess shall be (i) included in the Additional
Lien Limit and (ii) subject to the Additional Lien Limit as provided in clause
(p) below;

(k) Liens on property owned by any Homebuilding Joint Venture or Excluded
Subsidiary;

(l) Liens securing surety bonds entered into in the ordinary course of business;

(m) Liens securing Non-Recourse Indebtedness;

(n) Liens on reimbursement obligations of Performance Letters of Credit;

(o) Liens securing obligations of any Loan Party to any third party in
connection with (i) Profit and Participation Agreements, (ii) any option or
right of first refusal to purchase real property granted to the master developer
or the seller of real property that arises as a result of the non-use or
non-development of such real property by a Loan Party, (iii) joint development
agreements with third parties

 

46



--------------------------------------------------------------------------------

to perform and/or pay for or reimburse the costs of construction and/or
development related to or benefiting any Loan Party’s property and property
belonging to such third parties, in each case entered into in the ordinary
course of the Loan Party’s business or (iv) any other Lien relating to a
Contingent Guarantee; and

(p) Liens securing other indebtedness that, when aggregated with all other
indebtedness and obligations secured by Liens permitted by clauses (h), (i) and
(j) of this Section 7.2, do not exceed $50,000,000 in the aggregate (the
“Additional Lien Limit”).

7.3 Prepayment of Indebtedness.

If a Default has occurred and is continuing or an acceleration of the
indebtedness under this Agreement has occurred, Borrower shall not voluntarily
prepay, or permit any Guarantor voluntarily to prepay, the principal amount, in
whole or in part, of any indebtedness other than (a) indebtedness owed to each
Lender hereunder or under some other agreement between Borrower and such Lender,
(b) indebtedness which ranks pari passu with the indebtedness incurred under
this Agreement which is or becomes due and owing whether by reason of
acceleration or otherwise and (c) indebtedness which is exchanged for, or
converted into, Capital Stock (or securities to acquire Capital Stock) of any
Loan Party.

7.4 Change in Nature of Business.

Borrower shall not make, or permit any Subsidiary to make, any change in the
nature of its or their respective businesses as carried on at the date hereof
that is material to Borrower and its Subsidiaries, taken as a whole, which has
not been consented to by the Required Lenders. None of the following will
constitute a violation of this covenant: (a) the engaging by a Subsidiary in or
withdrawal from any business related to homebuilding (including, without
limitation, title, mortgage, security or pest control, landscaping, homebuilding
related technology initiatives); (b) a change in the geographic regions in the
United States in which the Subsidiaries operate; and (c) the reorganization of
the business of the Subsidiaries among the Subsidiaries.

7.5 Pension Plan.

Borrower shall not and shall not permit any of its ERISA Affiliates or
Guarantors to: (i) enter into, maintain, make contributions to, become liable
for or permit any Guarantor or ERISA Affiliate to enter into, maintain, make
contributions to or become liable for, directly or indirectly, any Pension Plan
or Multiemployer Plan, (ii) terminate any Pension Plan so as to result in any
material liability to the Borrower or any ERISA Affiliate, (iii) permit to exist
any ERISA Event, or any other event or condition, which presents the material
risk of a material liability to the Borrower or any ERISA Affiliate or
Guarantor, (iv) make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate, (v) enter into any new Pension
Plan or modify any existing Pension Plan so as to increase its obligations
thereunder which would reasonably be expected to result in any material
liability to any ERISA Affiliate, or (vi) permit the present value of all
nonforfeitable accrued benefits under any Pension Plan (using the actuarial
assumptions utilized by the PBGC upon termination of a Pension Plan) materially
to exceed the fair market value of Pension Plan assets allocable to such
benefits, all determined as of the most recent valuation date for each such
Pension Plan.

 

47



--------------------------------------------------------------------------------

7.6 Dividends and Subordinated Debt.

Borrower shall not declare or pay any dividend on, or purchase, redeem, retire,
or otherwise acquire for value any of its Capital Stock now or hereafter
outstanding, return any capital to its stockholders or make any distribution of
assets to its stockholders, whether in cash, property, or obligations, or pay,
repurchase, or redeem all or any part of any Subordinated Debt, transfer any
property in payment of or as security for the payment of all or any part of any
Subordinated Debt, or establish any sinking fund, reserve, or like set aside of
funds or other property for the redemption, retirement, or repayment of all or
any part of any Subordinated Debt, except:

(a) Subject to the subordination terms applicable to such Subordinated Debt,
Borrower may make regularly scheduled and mandatory payments in respect of any
Subordinated Debt as and when due by the terms thereof; provided, further, that
Borrower may prepay or repurchase Subordinated Debt at any time from the
proceeds of indebtedness issued by Borrower following the Closing Date so long
as (i) the maturity date of all such indebtedness is at least one (1) year
beyond the Maturity Date, and (ii) no Default exists both before and after
giving effect thereto; and, provided, further, that Borrower may prepay
Borrower’s 9-1/4% Senior Subordinated Notes due 2012 and 6% Convertible
Subordinated Notes due 2012 at any time without restriction;

(b) So long as no Default exists both before and after giving effect to such
dividend, the Leverage Ratio is less than 1.50 to 1.00, Borrower may declare and
pay dividends;

(c) So long as no Default exists both before and after giving effect to such
repurchase, the Leverage Ratio is less than 1.50 to 1.00, Borrower may from time
to time repurchase shares of its Capital Stock; and

(d) Borrower may, at any time, (i) declare or pay dividends on Capital Stock in
the form of Capital Stock (or warrants or rights to acquire Capital Stock) of
Borrower or through an accretion to the liquidation preference of such Capital
Stock, (ii) purchase, redeem, retire or otherwise acquire Capital Stock or
Subordinated Debt solely in consideration of Capital Stock (or warrants or
rights to acquire Capital Stock) of Borrower, (iii) exchange Capital Stock or
Subordinated Debt solely for Capital Stock (or warrants or rights to acquire
Capital Stock) of Borrower or (iv) convert Capital Stock or Subordinated Debt
solely into Capital Stock (or warrants or rights to acquire Capital Stock) of
Borrower, in each case without transfer to the holders of Capital Stock or
Subordinated Debt of any cash or other property of Borrower or any of its
Subsidiaries in respect thereof.

7.7 Disposition of Properties.

No Loan Party shall, sell, assign, exchange, transfer, lease, or otherwise
dispose of any of their respective properties (whether real or personal), other
than:

(a) properties sold, assigned, exchanged, transferred, leased, or otherwise
disposed of for fair value and in the ordinary course of business (excluding a
bulk sale of up to all of the properties held in a geographic region);

(b) transfers among the Loan Parties;

(c) the ownership interests of any Excluded Subsidiary or Homebuilding Joint
Venture; and

(d) other properties sold, assigned, exchanged, transferred, leased, or
otherwise disposed of for fair value with an aggregate value that does not
exceed, in any period of twelve (12) consecutive months, (i) subject to the
effect of the following clause (ii), ten percent (10%) of Consolidated Total
Assets as of the date of disposition or (ii) if, at least ten (10) business days
prior to any such disposition Borrower delivers to Administrative Agent a pro
forma balance sheet and calculations evidencing that, after giving effect to
such disposition, the Borrowing Base Debt will not exceed the Borrowing Base,
twenty percent (20%) of Consolidated Total Assets as of the date of disposition.

 

48



--------------------------------------------------------------------------------

7.8 Limitation on Investments.

Borrower shall not, nor shall it permit any Subsidiary (other than an Excluded
Subsidiary) to, make any Investment or otherwise acquire any interest in any
Person, except:

(a) (i) Investments by Guarantors in Borrower consisting of loans or other
indebtedness or guarantees of indebtedness otherwise permitted hereunder,
(ii) Investments in Guarantors (x) existing on the Closing Date, or (y) formed
or acquired after the Closing Date and (iii) Investments in Subsidiaries that
are not Material Subsidiaries;

(b) Investments in a Homebuilding Joint Venture or a Consolidated Homebuilding
Non-Guarantor Entity, provided that without the prior written approval of the
Required Lenders, Borrower shall not make an Investment in a Homebuilding Joint
Venture or a Consolidated Non-Guarantor Entity if as a result of such Investment
the aggregate Investment of Borrower and its Subsidiaries in all Homebuilding
Joint Ventures and Consolidated Homebuilding Non-Guarantor Entities would exceed
thirty-five percent (35%) of Consolidated Tangible Net Worth plus $80,000,000;

(c) temporary cash Investments (including Permitted Investments);

(d) Investments in Persons engaged in businesses other than homebuilding at any
time outstanding not to exceed five percent (5%) of Consolidated Tangible Net
Worth;

(e) receivables owing to Borrower or any Guarantor if created or acquired in the
ordinary course of business;

(f) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(g) lease, utility and other similar deposits in the ordinary course of
business;

(h) Investments made by Borrower or any Guarantor for consideration consisting
only of common equity interests;

(i) Investments or securities received in settlement of debts owing to Borrower
or any Guarantor in the ordinary course of business; and

(j) other Investments in the aggregate amount not to exceed $25,000,000 at any
time outstanding (with each Investment being valued as of the date made without
subsequent regard to change in value).

7.9 Transactions with Affiliates.

Borrower shall not, and shall not permit any of its Subsidiaries (other than
Excluded Subsidiaries) to, enter into any transaction of any kind with any
Affiliate (including, for purposes of this Section 7.9, each MP Excluded
Entity), whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to Borrower or such Subsidiary
as would be obtainable by such Person at the time in a comparable arm’s length
transaction with someone other than

 

49



--------------------------------------------------------------------------------

an Affiliate (including, for purposes of this Section 7.9, each MP Excluded
Entity), provided that the foregoing restriction shall not apply to transactions
between or among Borrower and any of its Subsidiaries or between and among any
Subsidiaries; provided, further, that the foregoing restriction shall not apply
to the payment of compensation or benefits to directors and executive officers
in the ordinary course of business or transactions, agreements or contracts in
existence on the Closing Date between Borrower and an MP Excluded Entity.

7.10 Consolidated Tangible Net Worth.

As of any Test Date, commencing March 31, 2011, the Consolidated Tangible Net
Worth shall not be less than (a) $443,000,000 plus (b) 50% of the cumulative
Consolidated Net Income (without deductions for losses sustained during any
fiscal quarter) of Borrower and its Subsidiaries for each completed fiscal
quarter (commencing with the fiscal quarter ending December 31, 2010) plus
(c) 50% of the cumulative Net Cash Proceeds of any Equity Issuances received
during each completed fiscal quarter (commencing with the fiscal quarter ending
March 31, 2011).

7.11 Liquidity and Consolidated Interest Expense.

As of the last day of any Measurement Period, commencing with March 31, 2011,
Borrower shall comply with either one of the following:

(a) Liquidity. Liquidity shall not be less than Consolidated Interest Expense
for the Measurement Period ending as of such Test Date; or

(b) Consolidated Interest Expense. For the Measurement Period ending on such
Test Date, Interest Coverage Ratio shall not be less than the ratio set forth
opposite such date below.

 

Date    Interest Coverage Ratio

March 31, 2011

   1.00 to 1.00

June 30, 2011

   1.00 to 1.00

September 30, 2011

   1.00 to 1.00

December 31, 2011

   1.00 to 1.00

March 31, 2012

   1.00 to 1.00

June 30, 2012

   1.25 to 1.00

September 30, 2012

   1.25 to 1.00

December 31, 2012

   1.25 to 1.00

March 31, 2013 and thereafter

   1.50 to 1.00

7.12 Leverage Ratio.

As of any Test Date, commencing with March 31, 2011, the Leverage Ratio shall
not be in excess of the ratio set forth opposite such date below:

 

Date    Leverage Ratio

March 31, 2011

   2.75 to 1.00

June 30, 2011

   2.75 to 1.00

September 30, 2011

   2.75 to 1.00

December 31, 2011

   2.75 to 1.00

March 31, 2012

   2.75 to 1.00

June 30, 2012

   2.75 to 1.00

September 30, 2012

   2.75 to 1.00

December 31, 2012

   2.75 to 1.00

March 31, 2013

   2.75 to 1.00

June 30, 2013

   2.75 to 1.00

September 30, 2013 and thereafter

   2.50 to 1.00

 

50



--------------------------------------------------------------------------------

7.13 Land Not Under Development to Consolidated Tangible Net Worth Ratio.

As of any Test Date, commencing with March 31, 2011, the ratio of (a) the book
value of Land Not Under Development to (b) Consolidated Tangible Net Worth shall
not be more than 1.00 to 1.00.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or Borrower shall fail
to pay any interest on any Loan or Reimbursement Obligation, or any other amount
payable hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty as to the absence of any change, event,
circumstance, impairment or adverse effect that reasonably could have a Material
Adverse Effect is made or deemed made by any Loan Party herein or in any other
Loan Document or that is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been inaccurate on
or as of the date made or deemed made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.3 (with respect to Borrower only), Section 7.1,
7.3, 7.4, 7.6, 7.8 or 7.10 through 7.14 of this Agreement or Section 1 of the
Guarantee Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days after notice to
Borrower from Administrative Agent or the Required Lenders; or

(e) any Loan Party shall (i) default in making any payment of any principal of
any Consolidated Debt (excluding Non-Recourse Indebtedness and the Loans and
Letters of Credit) on the scheduled or original due date with respect thereto
beyond the period of grace, if any, provided in the instrument or agreement
under which such Consolidated Debt was created; or (ii) default in making any
payment of any interest on any such Consolidated Debt (excluding Non-Recourse
Indebtedness and the Loans and Letters of Credit) beyond the period of grace, if
any, provided in the instrument or agreement under which such Consolidated Debt
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Consolidated Debt or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist beyond the period of grace, if any,
provided in the instrument or agreement under which such Consolidated Debt was
created, the effect of which default or other event or condition is to cause, or
to

 

51



--------------------------------------------------------------------------------

permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Consolidated Debt to become due prior to its stated maturity or
to become payable; provided, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $25,000,000;
or

(f) (i) any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party shall make a general
assignment for the benefit of its creditors; (ii) there shall be commenced
against any Loan Party any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; (iii) there shall be commenced against
any Loan Party any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
substantially all of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; (iv) any Loan
Party is the subject of an order for relief by any bankruptcy court, or is
unable or admits in writing its inability to pay its debts as they mature or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property;
or any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer is appointed without the application or consent of any Loan
Party and the appointment continues undischarged or unstayed for sixty
(60) days; or (v) any Loan Party shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(g) Borrower is dissolved or liquidated or all or substantially all of the
assets of Borrower are sold or otherwise transferred or encumbered without the
prior written consent of each Lender; or

(h) Any Guarantor is dissolved or liquidated or all or substantially all of the
assets of any Guarantor are sold or otherwise transferred or encumbered in
violation of this Agreement without the prior, written consent of the Required
Lenders, in each case except to the extent permitted by Sections 6.3, 7.1 and
7.7; or

(i) any Guarantor shall reject or disaffirm its Guarantee Agreement (other than
as a result of a liquidation or dissolution permitted under Sections 6.3 or 7.7
or a merger or consolidation permitted under Section 7.1 or the termination of a
Guarantee Agreement as contemplated by Section 6.9), or otherwise notify
Administrative Agent that it does not intend the Guarantee Agreement or its
liability thereunder to apply to any one or more future Loans or other
Obligations; or

(j) any Borrowing Base Certificate proves to have been incorrect in any material
respect when delivered to Administrative Agent; provided that, it shall not be
an Event of Default under this Section 8(j) if (i) such incorrect Borrowing Base
Certificate has been corrected by the delivery of a subsequent Borrowing Base
Certificate, and (ii) both the incorrect and corrected Borrowing Base
Certificates demonstrate that Borrower is in compliance with Section 7.8; or

 

52



--------------------------------------------------------------------------------

(k) there is entered against Borrower or any Subsidiary (other than an Excluded
Subsidiary) a final unsatisfied judgment or order for the payment of money in an
aggregate amount exceeding $10,000,000 (to the extent not covered by insurance
as to which the insurer does not dispute coverage or appropriately reserved) and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (ii) there is a period of ten (10) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(l) (i) One or more ERISA Events occurs with respect to a Pension Plan or
Multiemployer Plan which individually or in the aggregate has resulted or could
reasonably be expected to result in liability of Borrower under Title IV of
ERISA to such Pension Plan or Multiemployer Plan or the PBGC in an aggregate
amount in excess of $10,000,000, (ii) Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000; or (iii) there exists, an amount of unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA), individually or in the aggregate
for all Pension Plans (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities) which exceeds
$10,000,000; or

(m) a Change of Control occurs; then, and in any such event, (A) if such event
is an Event of Default specified in clause (i), (ii) or (iv) of paragraph
(f) above with respect to Borrower, automatically the Commitments shall
immediately terminate and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the
then-outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, Administrative Agent may,
or upon the request of the Required Lenders, Administrative Agent shall, by
notice to Borrower declare the Commitments to be terminated forthwith, whereupon
the Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, Administrative Agent may, or upon the request of the Required
Lenders, Administrative Agent shall, by notice to Borrower, declare the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then-outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, Borrower
shall at such time deposit in a cash collateral account opened by Administrative
Agent an amount equal to the aggregate then-undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by Administrative Agent to the payment of drafts drawn under such Letters of
Credit, if any, and the unused portion thereof after all such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other obligations of Borrower hereunder and under the other Loan Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of Borrower hereunder and under the other Loan Documents shall have
been paid in full, the balance, if any, in such cash collateral account shall be
returned to Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by
Borrower.

 

53



--------------------------------------------------------------------------------

SECTION 9. ADMINISTRATIVE AGENT

9.1 Appointment.

Each Lender hereby irrevocably designates and appoints Administrative Agent as
the agent of such Lender under the Loan Documents, and each such Lender
irrevocably authorizes Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of the Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to Administrative
Agent by the terms of the Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.

9.2 Delegation of Duties.

Administrative Agent may execute any of its duties under the Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

9.3 Exculpatory Provisions.

Neither Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with any Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent.

Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Administrative Agent. Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with Administrative Agent. Administrative Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems

 

54



--------------------------------------------------------------------------------

appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under the
Loan Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default.

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless Administrative Agent has
received notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that Administrative Agent receives such a
notice, Administrative Agent shall give notice thereof to the Lenders.
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by Administrative
Agent hereafter taken, including any review of the affairs of a Loan Party or
any affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by Administrative Agent to any Lender. Each Lender represents to
Administrative Agent that it has, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by Administrative Agent hereunder, Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any affiliate of a Loan Party that may come into the possession of
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.7 Indemnification.

The Lenders agree to indemnify Administrative Agent in its capacity as such (to
the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Revolving Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against

 

55



--------------------------------------------------------------------------------

any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against Administrative Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 9.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8 Administrative Agent in Its Individual Capacity.

Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though
Administrative Agent were not an agent. With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, Administrative Agent shall have the same rights and powers under the Loan
Documents as any Lender and may exercise the same as though it were not an
agent, and the terms “Lender” and “Lenders” shall include Administrative Agent
in its individual capacity.

9.9 Successor Administrative Agent.

Administrative Agent may resign as Administrative Agent upon ten (10) days’
notice to the Lenders and Borrower. Additionally, if the Lender then acting as
Administrative Agent is a Defaulting Lender, then Administrative Agent may be
removed by the Required Lenders or Borrower. If Administrative Agent shall
resign or be removed as provided above as Administrative Agent under the Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or 8(f) with respect to Borrower shall have occurred
and be continuing) be subject to approval by Borrower (which approval shall not
be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall collectively assume and perform all of the
duties of Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
removed Administrative Agent’s removal, or retiring Administrative Agent’s
resignation, as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

 

56



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, Administrative Agent and each Loan Party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of all or any
portion of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not have the effect of
constituting a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
dollar amount or extend the expiration date of any Lender’s Commitment in each
case without the written consent of each Lender directly affected thereby
(except that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total
Commitment shall not be deemed to constitute an increase of the Commitment of
any Lender, and that an increase in the available portion of any Commitment of
any Lender shall not be deemed to constitute an increase of the Commitment of
such Lender); (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the Guarantors from their obligations under the Guarantee Agreement, in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.14 without the written consent of all of the Lenders;
(v) amend, modify or waive any provision of Section 9 without the written
consent of Administrative Agent; (vi) amend, modify or waive any provision of
Section 2.3 or 2.4 without the written consent of the Swingline Lender and the
Borrower; or (viii) amend, modify or waive any provision of Section 3 without
the written consent of the Issuing Lender and the Borrower. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders,
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and Administrative Agent shall be restored
to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

10.2 Notices.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three (3) Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of Borrower and Administrative Agent, and as set forth in an
administrative questionnaire delivered to Administrative Agent in the case of
the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

Borrower:   

26 Technology Drive

Irvine, CA 92618

   Attn:      John P. Babel         John M. Stephens    Telecopy:

 

57



--------------------------------------------------------------------------------

With a copy (which shall not constitute valid delivery to Borrower) to:

 

     Snell & Wilmer, L.L.P.      One Arizona Center      400 E. Van Buren     
Phoenix, Arizona 85004-2202      Attn: Jeff Beck, Esq.      Telecopy: (602)
382-6070

1. Administrative Agent:

    

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Mohammad Hasan, Vice President

    

Telecopy: (646) 328-3040

Electronic Mail: mohammad.s.hasan@jpmorgan.com

Telephone: (212) 622-8174

provided that any notice, request or demand to or upon Administrative Agent or
the Lenders shall not be effective until received.

10.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of Administrative
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

10.4 Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes.

Borrower agrees (a) to pay or reimburse Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to Borrower prior to the Closing Date (in the case of
amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as Administrative Agent shall deem
appropriate, (b) to pay or reimburse the Administrative Agent for all its
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such

 

58



--------------------------------------------------------------------------------

other documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of one
primary outside counsel (other than local or special counsel) to Administrative
Agent, (c) to pay, indemnify, and hold each Lender and Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Loan
Party or any of the properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than ten (10) days after
written demand therefor. Statements payable by Borrower pursuant to this
Section 10.5 shall be submitted to the address of Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by Borrower in a written notice to Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of Borrower,
the Lenders, Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

(b) Any Lender may, without the consent of Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities other than to a Competitor (each, a “Participant”) participating
interests in any Loan owing to such Lender, any Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents. In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and Borrower and Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any

 

59



--------------------------------------------------------------------------------

amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans, in each case to the extent subject to such participation. Borrower agrees
that if amounts outstanding under this Agreement and the Loans are due or
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 10.7(a) as
fully as if it were a Lender hereunder. Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of
Section 2.16, such Participant shall have complied with the requirements of said
Section and provided, further, that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to any Lender or any Eligible Assignee all or
any part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, executed by such Eligible
Assignee, such Assignor and any other Person whose consent is required pursuant
to this paragraph, and delivered to Administrative Agent for its acceptance and
recording in the Register; provided that, unless otherwise agreed by Borrower
and Administrative Agent, no such assignment to an Eligible Assignee (other than
any Lender or any Lender Affiliate) shall be in an aggregate principal amount of
less than $5,000,000, in each case except in the case of an assignment of all of
a Lender’s interests under this Agreement. For purposes of the proviso contained
in the preceding sentence, the amount described therein shall be aggregated in
respect of each Lender and its Lender Affiliates, if any. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Eligible Assignee thereunder
shall be a party hereto and, to the extent provided in such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder with a
Commitment and/or Loans as set forth therein, and (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto). Notwithstanding any
provision of this Section 10.6, the consent of Borrower shall not be required
for any assignment that occurs when an Event of Default shall have occurred and
be continuing.

(d) Administrative Agent shall, on behalf of Borrower, maintain at its address
referred to in Section 10.2 a copy of each Assignment and Acceptance delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and the principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, each other Loan
Party, Administrative Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
the Loans recorded therein for all purposes of this Agreement. Any assignment of
any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). Any assignment or transfer of all or part of a
Loan evidenced by a Note shall be registered on the Register only upon surrender
for registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Acceptance, and thereupon one or
more new Notes shall be issued to the designated Eligible Assignee.

 

60



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Eligible Assignee and any other Person whose consent is required by
Section 10.6(c), together with payment to Administrative Agent of a registration
and processing fee of $3,500, Administrative Agent shall (i) promptly accept
such Assignment and Acceptance and (ii) record the information contained therein
in the Register on the effective date determined pursuant thereto.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.

(g) Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in paragraph (f) above.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender or such other Lender’s Revolving
Percentage, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each of the other Lenders, or shall provide such other Lenders with the benefits
of any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Borrower, any such notice
being expressly waived by Borrower to the extent permitted by applicable law,
upon the occurrence and during the continuance of an Event of Default, to set
off and appropriate and apply against the payment of Obligations owing to such
Lender any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Borrower, as the case may
be. Each Lender agrees promptly to notify Borrower and Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

10.8 Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile transmission or
electronic transmission (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with Borrower and Administrative
Agent.

 

61



--------------------------------------------------------------------------------

10.9 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration.

This Agreement and the other Loan Documents represent the entire agreement of
Borrower, Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by Administrative Agent or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10.11 GOVERNING LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission to Jurisdiction; Waivers.

Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Borrower, as the case
may be at its address set forth in Section 10.2 or at such other address of
which Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

 

62



--------------------------------------------------------------------------------

10.13 Acknowledgements.

Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither Administrative Agent nor any Lender has any fiduciary relationship
with or duty to Borrower arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between Administrative
Agent and Lenders, on one hand, and Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Borrower and the Lenders.

10.14 Releases of Guarantee Obligations.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, Administrative Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1) to take any action requested by Borrower having the
effect of releasing any guarantee obligations to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1, provided that releases of
Guarantors must comply with Section 6.9 unless otherwise consented to by the
Lenders in accordance with Section 10.1.

10.15 Confidentiality.

Each of Administrative Agent and each Lender and each of their affiliates agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided that nothing herein shall prevent
Administrative Agent or any Lender from disclosing any such information (a) to
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section 10.15, to any actual
or prospective Transferee or any direct or indirect counterparty to any Hedging
Obligations (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates who need to know such information to
further the purpose of this Agreement, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

10.16 WAIVERS OF JURY TRIAL.

BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

63



--------------------------------------------------------------------------------

10.17 PATRIOT Act.

Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify, and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

STANDARD PACIFIC CORP., a Delaware corporation, as Borrower By:   /s/ John M.
Stephens Name:    John M. Stephens Title:   Senior Vice President & Chief
Financial Officer By:   /s/ David Vazquez Name:   David Vazquez Title:  
Assistant Treasurer

 

65



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:   /s/ Kimberly L. Turner Name:    Kimberly L. Turner Title:   Executive
Director

CITICORP NORTH AMERICA, INC.,

as a Lender

By:   /s/ John Rowland Name:    John Rowland Title:   Director

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Ann E. Superfisky Name:    Ann E. Superfisky Title:   Vice President

DEUTSCHE BANK TRUST COMPANY AMERICAS

as a Lender

By:   /s/ Omayra Laucella Name:    Omayra Laucella Title:   Vice President By:  
/s/ Paul O’Leary Name:    Paul O’Leary Title:   Director

 

66



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as a Lender

By:   /s/ Mikhail Faybusovich Name:    Mikhail Faybusovich Title:   Director By:
  /s/ Vipul Dhadda Name:    Vipul Dhadda Title:   Associate

BANK OF THE WEST, a California banking corporation

as a Lender

By:   /s/ Wendi Reed Name:    /s/ Wendi Reed Title:   Vice President By:   /s/
Chuck Weerasooriya Name:    Chuck Weerasooriya Title:   Senior Vice President

COMERICA BANK,

as a Lender

By:   /s/ Jonathan R. Ward Name:    Jonathan R. Ward Title:   VP – Western
Market

UNION BANK, N.A.,

as a Lender

By:   /s/ Brian Brown Name:    Brian Brown Title:   Vice President

 

67



--------------------------------------------------------------------------------

SCHEDULE 1.1

Commitments

 

Lender

       Commitment      Revolving
Percentage   JPMorgan Chase Bank, N.A.      $ 50,000,000         23.809 % 
Citicorp North America, Inc.      $ 40,000,000         19.047 %  Bank of
America, N.A.      $ 30,000,000         14.286 %  Deutche Bank Trust Company
Americas      $ 30,000,000         14.286 %  Credit Suisse AG, Cayman Islands
Branch      $ 30,000,000         14.286 %  Bank of the West      $ 10,000,000   
     4.762 %  Comerica Bank      $ 10,000,000         4.762 %  Union Bank      $
10,000,000         4.762 %  Totals      $ 210,000,000         100.000 % 

 

Sch. 1.1